             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 1 of 109




 1 PAUL ANDRE (State Bar No. 196585)
   pandre@kramerlevin.com
 2 LISA KOBIALKA (State Bar No. 191404)
   lkobialka@kramerlevin.com
 3
   JAMES HANNAH (State Bar No. 237978)
 4 jhannah@kramerlevin.com
   KRAMER LEVIN NAFTALIS & FRANKEL LLP
 5 990 Marsh Road
   Menlo Park, CA 94025
 6 Telephone: (650) 752-1700
   Facsimile: (650) 752-1800
 7

 8 Attorneys for Plaintiff
   FINJAN, INC.
 9

10                              IN THE UNITED STATES DISTRICT COURT

11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

12

13 FINJAN, INC., a Delaware Corporation,         Case No.:

14                 Plaintiff,                    COMPLAINT FOR PATENT
                                                 INFRINGEMENT
15          v.
                                                 DEMAND FOR JURY TRIAL
16
     QUALYS INC., a Delaware Corporation,
17
                   Defendant.
18

19

20

21

22

23

24

25

26

27

28
     ____________________________________________________________________________________
     COMPLAINT FOR PATENT INFRINGEMENT                     CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 2 of 109




 1                            COMPLAINT FOR PATENT INFRINGEMENT
 2          Plaintiff Finjan, Inc. (“Finjan”) files this Complaint for Patent Infringement and Demand for
 3 Jury Trial against Qualys Inc. (“Defendant” or “Qualys”) and alleges as follows:

 4                                               THE PARTIES
 5          1.      Finjan is a Delaware Corporation with its principal place of business at 2000 University
 6 Avenue, Suite 600, E. Palo Alto, California 94303.

 7          2.      Upon information and belief, Qualys Inc. is a Delaware Corporation with its principle
 8 place of business at 919 E. Hillsdale Boulevard, 4th Floor, Foster City, California 94404.

 9                                      JURISDICTION AND VENUE
10          3.      This action arises under the Patent Act, 35 U.S.C. § 101 et seq. This Court has original
11 jurisdiction over this controversy pursuant to 28 U.S.C. §§ 1331 and 1338.

12          4.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c) and/or 1400(b).
13          5.      This Court has personal jurisdiction over Defendant. Defendant regularly and
14 continuously does business in this District and has infringed or induced infringement, and continues to

15 do so, in this District. Upon information and belief, Defendant maintains an office within this District

16 in Foster City, California. Upon information and belief, Defendant’s office in Foster City is a regular

17 and established place of business and its principal place of business. In addition, the Court has

18 personal jurisdiction over Defendant because minimum contacts have been established with the forum

19 and the exercise of jurisdiction would not offend traditional notions of fair play and substantial justice.

20                                    INTRADISTRICT ASSIGNMENT
21          6.      Pursuant to Local Rule 3-2(c), Intellectual Property Actions are assigned on a district-
22 wide basis.

23                                        FINJAN’S INNOVATIONS
24          7.      Finjan was founded in 1997 as a wholly-owned subsidiary of Finjan Software Ltd., an
25 Israeli corporation. In 1998, Finjan moved its headquarters to San Jose, California. Finjan was a

26 pioneer in developing proactive security technologies capable of detecting previously unknown and

27 emerging online security threats, recognized today under the umbrella term “malware.” These

28
                                                         1
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 3 of 109




 1 technologies protect networks and endpoints by identifying suspicious patterns and behaviors of

 2 content delivered over the Internet. The United States Patent and Trademark Office (“USPTO”)

 3 awarded to Finjan, and Finjan continues to prosecute, numerous patents covering innovations in the

 4 United States and around the world resulting directly from Finjan’s more than decades-long research

 5 and development efforts, supported by a dozen inventors and over $65 million in R&D investments.

 6          8.     Finjan built and sold software, including application program interfaces (APIs) and
 7 appliances for network security, using these patented technologies. These products and related

 8 customers continue to be supported by Finjan’s licensing partners. At its height, Finjan employed

 9 nearly 150 employees around the world building and selling security products and operating the

10 Malicious Code Research Center, through which it frequently published research regarding network

11 security and current threats on the Internet. Finjan’s pioneering approach to online security drew

12 equity investments from two major software and technology companies, the first in 2005 followed by

13 the second in 2006. Finjan generated millions of dollars in product sales and related services and

14 support revenues through 2009, when it spun off certain hardware and technology assets in a merger.

15 Pursuant to this merger, Finjan was bound to a non-compete and confidentiality agreement, under

16 which it could not make or sell a competing product or disclose the existence of the non-compete

17 clause. Finjan became a publicly traded company in June 2013, capitalized with $30 million. After

18 Finjan’s obligations under the non-compete and confidentiality agreement expired in March 2015,

19 Finjan re-entered the development and production sector of secure mobile products for the consumer

20 market.

21                                   FINJAN’S ASSERTED PATENTS
22          9.     On November 28, 2000, the USPTO issued to Shlomo Touboul and Nachshon Gal U.S.
23 Patent No. 6,154,844 (“the ‘844 Patent”), titled “SYSTEM AND METHOD FOR ATTACHING A

24 DOWNLOADABLE SECURITY PROFILE TO A DOWNLOADABLE.” A true and correct copy of

25 the ‘844 Patent is attached to this Complaint as Exhibit 1 and is incorporated by reference herein.

26          10.    All rights, title, and interest in the ‘844 Patent have been assigned to Finjan, who is the
27 sole owner of the ‘844 Patent. Finjan has been the sole owner of the ‘844 Patent since its issuance.

28
                                                        2
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 4 of 109




 1          11.    The ‘844 Patent is generally directed towards computer networks, and more
 2 particularly, provides a system that protects devices connected to the Internet from undesirable

 3 operations from web-based content. One of the ways this is accomplished is by linking a security

 4 profile to such web-based content to facilitate the protection of computers and networks from

 5 malicious web-based content. The ‘844 Patent discloses and specifically claims inventive concepts

 6 that represent significant improvements over conventional network security technology that was

 7 available at the time of filing of the ‘844 Patent and are more than just generic software components

 8 performing conventional activities.

 9          12.    On March 18, 2014, the USPTO issued to Yigal Mordechai Edery, Nimrod Itzhak
10 Vered, David R. Kroll, and Shlomo Touboul U.S. Patent No. 8,677,494 (“the ‘494 Patent”), titled

11 “MALICIOUS MOBILE CODE RUNTIME MONITORING SYSTEM AND METHODS.” A true

12 and correct copy of the ‘494 Patent is attached to this Complaint as Exhibit 2 and is incorporated by

13 reference herein.

14          13.    All rights, title, and interest in the ‘494 Patent have been assigned to Finjan, who is the
15 sole owner of the ‘494 Patent. Finjan has been the sole owner of the ‘494 Patent since its issuance.

16          14.    The ‘494 Patent is generally directed towards a method and system for deriving security
17 profiles and storing the security profiles. One of the ways this is accomplished is by deriving a

18 security profile for a downloadable, which includes a list of suspicious computer operations, and

19 storing the security profile in a database. The ‘494 Patent discloses and specifically claims inventive

20 concepts that represent significant improvements over conventional network security technology that

21 was available at the time of filing of the ‘494 Patent and are more than just generic software

22 components performing conventional activities.

23          15.    On July 5, 2011, the USPTO issued to Moshe Rubin, Moshe Matitya, Artem Melnick,
24 Shlomo Touboul, Alexander Yermakov and Amit Shaked U.S. Patent No. 7,975,305 (“the ‘305

25 Patent”), titled “METHOD AND SYSTEM FOR ADAPTIVE RULE-BASED CONTENT

26 SCANNERS FOR DESKTOP COMPUTERS.” A true and correct copy of the ‘305 Patent is attached

27 to this Complaint as Exhibit 3 and is incorporated by reference herein.

28
                                                        3
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 5 of 109




 1          16.    All rights, title, and interest in the ‘305 Patent have been assigned to Finjan, who is the
 2 sole owner of the ‘305 Patent. Finjan has been the sole owner of the ‘305 Patent since its issuance.

 3          17.    The ‘305 Patent is generally directed towards network security and, in particular, rule
 4 based scanning of web-based content for exploits. One of the ways this is accomplished is by using

 5 parser and analyzer rules to describe computer exploits as patterns of types of tokens. Additionally,

 6 the system provides a way to keep these rules updated. The ‘305 Patent discloses and specifically

 7 claims inventive concepts that represent significant improvements over conventional network security

 8 technology that was available at the time of filing of the ‘305 Patent and are more than just generic

 9 software components performing conventional activities.

10          18.    On July 17, 2012, the USPTO issued to Moshe Rubin, Moshe Matitya, Artem Melnick,
11 Shlomo Touboul, Alexander Yermakov and Amit Shaked U.S. Patent No. 8,225,408 (“the ‘408

12 Patent”), titled “METHOD AND SYSTEM FOR ADAPTIVE RULE-BASED CONTENT

13 SCANNERS.” A true and correct copy of the ‘408 Patent is attached to this Complaint as Exhibit 4

14 and is incorporated by reference herein.

15          19.    All rights, title, and interest in the ‘408 Patent have been assigned to Finjan, who is the
16 sole owner of the ‘408 Patent. Finjan has been the sole owner of the ‘408 Patent since its issuance.

17          20.    The ‘408 Patent is generally directed towards network security and, in particular, rule
18 based scanning of web-based content for a variety of exploits written in different programming

19 languages. One of the ways this is accomplished is by expressing the exploits as patterns of tokens.

20 Additionally, the disclosed system provides a way to analyze these exploits by using a parse tree. The

21 ‘408 Patent discloses and specifically claims inventive concepts that represent significant

22 improvements over conventional network security technology that was available at the time of filing of

23 the ‘408 Patent and are more than just generic software components performing conventional

24 activities.

25          21.    On November 15, 2005, the USPTO issued to Shlomo Touboul U.S. Patent No.
26 6,965,968 (“the ‘968 Patent”), titled “POLICY-BASED CACHING.” A true and correct copy of the

27 ‘968 Patent is attached to this Complaint as Exhibit 5 and is incorporated by reference herein.

28
                                                        4
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 6 of 109




 1          22.    All rights, title, and interest in the ‘968 Patent have been assigned to Finjan, who is the
 2 sole owner of the ‘968 Patent. Finjan has been the sole owner of the ‘968 Patent since its issuance.

 3          23.    The ‘968 Patent is generally directed towards methods and systems for enabling policy-
 4 based cache management to determine if digital content is allowable relative to a policy. One of the

 5 ways this is accomplished is scanning digital content to derive a content profile and determining

 6 whether the digital content is allowable for a policy based on the content profile. The ‘968 Patent

 7 discloses and specifically claims inventive concepts that represent significant improvements over

 8 conventional network security technology that was available at the time of filing of the ‘968 Patent and

 9 are more than just generic software components performing conventional activities.

10          24.    On August 26, 2008, the USPTO issued to Shlomo Touboul U.S. Patent No. 7,418,731
11 (“the ‘731 Patent”), titled “METHOD AND SYSTEM FOR CACHING AT SECURE GATEWAYS.”

12 A true and correct copy of the ‘731 Patent is attached to this Complaint as Exhibit 6 and is

13 incorporated by reference herein.

14          25.    All rights, title, and interest in the ‘731 Patent have been assigned to Finjan, who is the
15 sole owner of the ‘731 Patent. Finjan has been the sole owner of the ‘731 Patent since its issuance.

16          26.    The ‘731 Patent is generally directed towards methods and systems for providing an
17 efficient security system. One of the ways this is accomplished is by implementing a variety of caches

18 to increase performance of the system. The ‘731 Patent discloses and specifically claims inventive

19 concepts that represent significant improvements over conventional network security technology that

20 was available at the time of filing of the ‘731 Patent and are more than just generic software

21 components performing conventional activities.

22          27.    On March 20, 2012, the USPTO issued to David Gruzman and Yuval Ben-Itzhak U.S.
23 Patent No. 8,141,154 (“the ‘154 Patent”), titled “SYSTEM AND METHOD FOR INSPECTING

24 DYNAMICALLY GENERATED EXECUTABLE CODE.” A true and correct copy of the ‘154

25 Patent is attached to this Complaint as Exhibit 7 and is incorporated by reference herein.

26          28.    All rights, title, and interest in the ‘154 Patent have been assigned to Finjan, who is the
27 sole owner of the ‘154 Patent. Finjan has been the sole owner of the ‘154 Patent since its issuance.

28
                                                        5
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 7 of 109




 1          29.     The ‘154 Patent is generally directed towards methods and systems for providing an
 2 efficient security system. One of the ways this is accomplished is by implementing a variety of caches

 3 to increase performance of the system. The ‘154 Patent discloses and specifically claims inventive

 4 concepts that represent significant improvements over conventional network security technology that

 5 was available at the time of filing of the ‘154 Patent and are more than just generic software

 6 components performing conventional activities.

 7          30.     The patents in paragraphs 9-29 are collectively referred to as the “Asserted Patents.”
 8                     FINJAN’S NOTICE OF INFRINGEMENT TO DEFENDANT
 9          31.     Defendant is well aware of Finjan’s patents, including the Asserted Patents, and has
10 continued its infringing activity, despite this knowledge, for years. Finjan gave written notice to

11 Defendant of its infringement of Finjan’s patents by letter dated November 12, 2015, which

12 specifically identified Finjan’s ‘844, ‘494, ‘305, ‘968, and ‘154 Patents. This letter also identified

13 many of Defendant’s infringing products including how Defendant’s Malware Detection Systems

14 (MDS), Web Application Firewall (WAF), Web Application Scanner (WAS), and Vulnerability (VM)

15 solutions including Qualys Cloud Platform products infringe various of Finjan’s Asserted Patents. See

16 November 12, 2015 Letter from Finjan to Qualys, attached hereto as Exhibit 23.

17          32.     Finjan also gave Defendant another letter on or about December 7, 2017, in which
18 Finjan described to Defendant how the Accused Products variously infringe Finjan’s patents, including

19 at least Finjan’s ‘844, ‘494, ‘305, and ‘968 Patents. See December 7, 2017 Letter from Finjan to

20 Qualys, attached hereto as Exhibit 24.

21          33.     Thus, despite Finjan’s best efforts to inform Defendant that its products infringe
22 Finjan’s patents and to engage Defendant in good-faith licensing discussions, Defendant refused to

23 take a license to Finjan’s patents. As shown above, Defendant knew that it infringed the Asserted

24 Patents well before Finjan filed this action, and Defendant acted egregiously and willfully in that it

25 continued to infringe Finjan’s patents and, on information and belief, took no action to avoid

26 infringement. Instead, Defendant continued to develop additional technologies and products that

27

28
                                                        6
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 8 of 109




 1 infringe the Asserted Patents. As such, Defendant has continued to willfully, wantonly, and

 2 deliberately engage in acts of infringement of the Asserted Patents.

 3                DEFENDANT’S INFRINGING PRODUCTS AND TECHNOLOGIES
 4          34.    Defendant makes, uses, sells, offers for sale, and imports into the United States and this
 5 District infringing products and services that utilize Vulnerability Management, Threat Protection,

 6 Continuous Monitoring, Indicators of Compromise, Container Security, Web App Firewall, Web App

 7 Scanning, and Compliance Monitoring, including Qualys Cloud Platform products (collectively, the

 8 “Accused Products”).

 9          35.    Qualys’ products are all interrelated through the Qualys Cloud Platform. The Qualys
10 Cloud Platform integrates Qualys’ detection and analytic technologies across various product

11 offerings, briefly described below.

12                                    Vulnerability Management (VM)
13          36.    Qualys VM continuously scans and identifies vulnerabilities with high-precision
14 accuracy, protecting IT assets on premises, in the cloud, and at mobile endpoints. Its executive

15 dashboard displays an overview of security posture and access to remediation details. VM generates

16 custom, role-based reports for multiple stakeholders, including automatic security documentation for

17 compliance auditors. Additionally, Qualys VM offers vulnerability management for hybrid IT

18 environments.

19          37.    In addition to scanners, VM also works with Qualys Cloud Agents, extending its
20 network coverage to assets that cannot be scanned. The lightweight, all-purpose, self-updating agents

21 reside on the assets they monitor so they do not require scan windows, credentials, or firewall changes,

22 and vulnerabilities can be found with minimal network impact. When VM is paired with Continuous

23 Monitoring (CM), InfoSec teams are proactively alerted about potential threats so problems can be

24 tackled before turning into breaches. Alerts can be tailored to notify about general or specific changes.

25                                             Threat Protection
26          38.    Threat Protection continuously correlates external threat information against a
27 vulnerabilities and IT asset inventory, leveraging Qualys Cloud Platform’s back-end engine to

28
                                                        7
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 9 of 109




 1 automate this large-scale and intensive data analysis process and alert which threats pose the greatest

 2 risk at any given time. As Qualys engineers continuously validate and rate new threats from internal

 3 and external sources, Threat Protections’ Live Threat Intelligence Feed displays the latest vulnerability

 4 disclosures and maps them to impacted IT assets.

 5          39.    A single, dynamic dashboard includes customizable views, graphs and charts to provide
 6 a clear and comprehensive view of the threat landscape at a glance in real time. Multiple dashboard

 7 views can be created to break down vulnerabilities by real-time threat indicator types, such as zero-day

 8 exploits. Further, Threat Protection’s search engine can sort, filter, drill down and fine-tune results for

 9 specific assets and vulnerabilities by crafting ad hoc queries with multiple variables and criteria.

10 Queries can be saved and turned into dashboard widgets, which can display trend graphs for up to 90

11 days.

12                                       Continuous Monitoring (CM)
13          40.    CM works in tandem with VM to discover hosts and digital certificates, organize assets
14 by business or technology function, and be alerted as soon as vulnerabilities appear on the global

15 perimeter from a single console. CM acts as a sentinel in the cloud, constantly monitoring the network

16 for changes that could put the network at risk. CM automates monitoring of the global perimeter,

17 tracking systems in the global network, wherever they are.

18          41.    CM can identify and proactively address potential problems. Alerts can be tailored for
19 a wide variety of conditions impacting systems, certificates, ports, services and software. Each rule

20 can be configured to detect common, general changes or tuned to very specific circumstances.

21 Different recipients can be assigned for each alert, so that the appropriate person is notified. The

22 dashboard displays the network’s big-picture status at a glance, giving a graphical representation of

23 recent activity to spot anomalies. Important alerts can be flagged and trivial ones can be hid. Specific

24 alerts and their corresponding details can be found using CM’s search engine.

25                                     Indicators of Compromise (IOC)
26          42.    Qualys IOC uses the Cloud Agent’s non-intrusive data collection and delta processing
27 techniques to transparently capture endpoint activity information from assets on and off the network

28
                                                         8
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 10 of 109




 1 that is more performant than query-based approaches or log collectors. Customers can use pre-defined

 2 threat hunting rules and easily import indicators of compromise artifacts into widgets, dashboards, and

 3 saved searches to quickly verify threat intelligence, scale of infections, first-infected asset (“Patient

 4 Zero”), and timeline of compromises.

 5          43.     Threat hunting, suspicious activity detection, and OpenIOC processing are performed in
 6 the Qualys Cloud Platform on billions of active and past system events, and coupled with threat

 7 intelligence data from Qualys Malware Labs to identify malware infections (indicators of compromise)

 8 and threat actor actions (indicators of activity).

 9          44.     Qualys IOC creates a Single View of the Asset, showing threat hunting details unified
10 with other Qualys Cloud Apps for hardware and software inventory, vulnerability posture, policy

11 compliance controls, and file integrity monitoring change alerts for on-premise servers, cloud

12 instances, and off-net remote endpoints. A single user interface significantly reduces the time required

13 for incident responders and security analysts to hunt, investigate, detect, and respond to threats before

14 breach or compromise can occur.

15                                           Container Security (CS)
16          45.     Qualys Container Security gives complete visibility of container hosts wherever they
17 are in the global IT environment, on premises and in clouds. It gathers comprehensive topographic

18 information about container projects — images, image registries, and containers spun from the images.

19 The complete inventory and security posture from containers to hosts are viewable from dynamic,

20 customizable dashboards.

21          46.     With Qualys CS, security teams can enforce policies to block the use of images that
22 have specific vulnerabilities, or that have vulnerabilities above a certain severity threshold.

23 Developers can do continuous vulnerability detection and remediation in the DevOps pipeline by

24 deploying plugins for CI/CD tools like Jenkins or Bamboo, or via REST APIs.

25          47.     Qualys CS can search for images that have high-severity vulnerabilities, unapproved
26 packages, and older or test release tags. Their impact can be assessed by identifying all containers —

27 active or dormant — that use the unapproved, vulnerable images. Qualys CS helps determine if these

28
                                                         9
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 11 of 109




 1 images are cached on different hosts, and identifies all the containers on exposed vulnerable network

 2 ports running with privileges, which could lead to attacks.

 3           48.    Qualys CS scans, protects, and secures the running containers. Qualys CS also detects
 4 containers drifting from the parent image, breaking the immutable behavior with a different

 5 vulnerability posture and software configuration. Qualys CS also features policy-based orchestration

 6 to stop containers vulnerable images from being spun up in Kubernetes clusters. Qualys CS can drill

 7 down to the host level to identify vulnerabilities and patch compliance to understand how the host

 8 impacts the containers.

 9                                         Web App Firewall (WAF)
10           49.    WAF can deploy virtual patches for confirmed vulnerabilities and can be managed from
11 a centralized portal. With no special hardware to buy nor maintain, Qualys WAF’s virtual appliance

12 can be deployed and scaled up quickly on premises using VMware, Hyper-V or Docker, and in public

13 cloud platforms, such as AWS, Azure or Google Cloud Platform. WAF continuously communicates

14 with the Qualys Cloud Platform, tracking configuration changes and sending it the latest security

15 events.

16           50.    WAF gives complete visibility into its data for continuous monitoring, risk assessments
17 and remediation plans. A dashboard summarizes website traffic information and security event trends

18 that include detailed threat information, suspicious activity, and actionable insights into the threat data.

19 WAF continuously indexes security events into local Elasticsearch or Splunk clusters, making data

20 instantly discoverable.

21           51.    WAF protects web apps using security policies backed by Qualys’ security intelligence,
22 and one-click responses to security events. Security needs can be addressed with simple, customizable

23 and reusable policies and rules. Qualys’ out-of-the-box policies are designed for popular platforms

24 such as WordPress, Joomla, Drupal, Outlook Web Application and Sharepoint. It also includes generic

25 templates for unknown applications and frameworks.

26

27

28
                                                        10
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 12 of 109




 1                                        Web App Scanning (WAS)
 2          52.    WAS finds and catalogs all web apps in the network, including new and unknown ones,
 3 and scales from a handful of apps to thousands. Qualys WAS tags applications with labels to control

 4 reporting and limit access to scan data. WAS’ dynamic deep scanning covers all apps on the

 5 perimeter, in the internal environment and under active development, and even APIs that support

 6 mobile devices. It also covers public cloud instances, and gives instant visibility of vulnerabilities like

 7 SQLi and XSS. With programmatic scanning of SOAP and REST API services, WAS tests IoT

 8 services and APIs used by mobile apps and modern mobile architectures.

 9          53.    WAS can insert security into application development and deployment in DevSecOps
10 environments. WAS detects code security issues early and often, tests for quality assurance and

11 generates comprehensive reports. With its tight Qualys WAF integration, WAS continuously monitors

12 and virtually patches production apps. WAS scans an organization’s websites, and identifies and

13 reports infections, including zero-day threats via behavioral analysis. Detailed malware infection

14 reports accompany infected code for remediation. A central dashboard displays scan activity, infected

15 pages and malware infection trends, and lets users initiate actions directly from its interface. Malware

16 detection functionality is provided via an optional add-on.

17                                          Compliance Monitoring
18          54.    Qualys’ Compliance Monitoring Solutions include Policy Compliance, Security
19 Assessment Questionnaire, and PCI. Compliance Monitoring ensures that the organization must

20 enforce internal policies, comply with external regulatory mandates, and assess the risk of doing

21 business with vendors and other third parties. Compliance Monitoring uses a cloud-based solution to

22 automate assessment of security and compliance controls in order to demonstrate a repeatable and

23 trackable process to auditors and stakeholders.

24                DEFENDANT’S WILLFUL INFRINGEMENT OF FINJAN’S PATENTS
25          55.    Defendant has infringed the ‘844, ‘494, ‘305, ‘408, ‘968, ‘731, and ‘154 Patents
26 (collectively, the “Asserted Patents”) and continues to infringe the ‘305, ‘408, ‘968, ‘731 and ‘154

27

28
                                                        11
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 13 of 109




 1 Patents in this Judicial District and elsewhere in the United States by, among other things, making,

 2 using, importing, selling, and offering for sale the Accused Products.

 3          56.     In addition to directly infringing the Asserted Patents under 35 U.S.C. § 271(a),
 4 Defendant indirectly infringed the ‘844, ‘494, ‘305, ‘408, ‘968 and ‘731 Patents and continues to

 5 indirectly infringe the ‘305, ‘408, ‘968 and ‘731 Patents by instructing, directing, and requiring others,

 6 including its customers, purchasers, users, and developers, to perform all or some of the steps of the

 7 method claims, either literally or under the doctrine of equivalents.

 8                                                COUNT I
 9                 (Direct Infringement of the ‘844 Patent pursuant to 35 U.S.C. § 271(a))
            57.     Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
10
     allegations of the preceding paragraphs, as set forth above.
11
            58.     Defendant infringed Claims 1-44 of the ‘844 Patent in violation of 35 U.S.C. § 271(a).
12
            59.     Defendant’s infringement is based upon literal infringement or, in the alternative,
13
     infringement under the doctrine of equivalents.
14
            60.     Defendant’s acts of making, using, importing, selling, and offering for sale infringing
15
     products and services were without the permission, consent, authorization, or license of Finjan.
16
            61.     Defendant’s infringement included the manufacture, use, sale, importation and offer for
17
     sale of Defendant’s products and services that utilize Vulnerability Management, Threat Protection,
18
     Continuous Monitoring, Indicators of Compromise, Container Security, Web App Firewall, Web App
19
     Scanning, and Compliance Monitoring, including Qualys Cloud Platform products (collectively, “the
20
     ‘844 Accused Products”).
21
            62.     The ‘844 Accused Products practiced the patented invention of the ‘844 Patent and
22
     infringed the ‘844 Patent because they made or used the system and performed the steps of receiving a
23
     downloadable by an inspector, generating, by the inspector, a downloadable security profile that
24
     identifies suspicious code in the received downloadable, and linking, by the inspector, the
25
     downloadable security profile to the downloadable before a web server makes the downloadable
26
     available to web clients.
27

28
                                                         12
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 14 of 109




 1          63.    To the extent the ‘844 Accused Products used a system that includes modules,
 2 components or software owned by third parties, the ‘844 Accused Products still infringed the ‘844

 3 Patent because Defendant is vicariously liable for the use of the patented system by controlling the

 4 entire system and deriving a benefit from the use of every element of the entire system. Similarly, to

 5 the extent Defendant’s customers performed a step or steps of the patented method or the ‘844

 6 Accused Products incorporated third parties’ modules, components or software that performed one or

 7 more patented steps, Defendant’s ‘844 Accused Products still infringed the ‘844 Patent because the

 8 ‘844 Accused Products condition receipt by the third parties of a benefit upon performance of a step or

 9 steps of the patented method and establish the manner or timing of that performance.

10          64.    The ‘844 Accused Products include an inspector that receives Downloadables for
11 scanning.

12

13

14

15

16

17

18

19

20

21

22
     QualysGuard Web Application Security presentation at 30, attached hereto as Exhibit 8.
23

24

25

26

27

28
                                                      13
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 15 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12 https://www.dts-solution.com/solutions/compliance-monitoring/vulnerability-management/, attached
   hereto as Exhibit 9.
13
           65.    Network mapping is an essential step in discovering vulnerabilities and consists of
14
   enumeration of all IP addresses in registered networks in an attempt to find live hosts. Network
15
   mapping is implemented using QualysGuard Vulnerability Management Scans – Maps:
16

17

18

19

20

21

22

23

24 https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
   Exhibit 10.
25

26

27

28
                                                     14
     COMPLAINT FOR PATENT INFRINGEMENT                               CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 16 of 109




 1          66.    The ‘844 Accused Products generate a first Downloadable security profile that
 2 identifies suspicious code in the received Downloadable (such as SQL injection, cross-site scripting

 3 (XSS), XML External Entities (XXE) and site misconfigurations):

 4

 5

 6

 7

 8

 9

10

11

12

13
     https://community.qualys.com/community/web-application-scanning, attached hereto as Exhibit 11.
14
            67.    The ‘844 Accused Products catalog new threats and suspicious code in Downloadables:
15

16

17

18

19

20

21

22

23

24

25

26

27 QualysGuard InfoDay 2014 presentation at 29, attached hereto as Exhibit 12.

28
                                                      15
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 17 of 109




 1

 2

 3

 4

 5

 6

 7

 8 Securing Public Cloud Infrastructure using Qualys presentation at 31, attached hereto as Exhibit 13.

 9

10

11

12

13

14

15

16

17

18

19

20 https://www.qualys.com/apps/vulnerability-management/, attached hereto as Exhibit 14.

21         68.       The ‘844 Accused Products link the Downloadable security profile to the Downloadable
22 for vulnerability protection and remediation before the web server makes the Downloadable available

23 to web clients.

24

25

26

27

28
                                                      16
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 18 of 109




 1

 2

 3

 4

 5

 6

 7

 8
   https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
 9 Exhibit 10.

10

11

12

13

14

15

16

17

18

19
     QualysGuard Web Application Security presentation at 8, attached hereto as Exhibit 8.
20
            69.     The ‘844 Accused Products link Downloadable security profiles to Downloadables so
21
     that a user may have the findings for a particular downloadable stored for future reference so that when
22
     the downloadable is received again, a web server may block or allow it before it is made available to
23
     web clients:
24

25

26

27

28
                                                       17
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 19 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9
   Qualys Web Application Scanning Getting Started Guide Version 6.0.1 at 20, attached hereto as
10 Exhibit 15.

11         70.    The ‘844 Accused Products link Downloadable security profiles including “risk levels”

12 with each discovered vulnerability in the Downloadables.

13

14

15

16

17

18

19

20

21

22

23

24

25

26 https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
   Exhibit 10.
27

28
                                                     18
     COMPLAINT FOR PATENT INFRINGEMENT                               CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 20 of 109




 1          71.     Defendant’s infringement of the ‘844 Patent injured Finjan in an amount to be proven at
 2 trial, but not less than a reasonable royalty.

 3          72.     Defendant has been long-aware of Finjan’s patents, including the ‘844 Patent, and
 4 continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan

 5 actively and diligently attempted to engage in good faith negotiations with Defendant for nearly three

 6 years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that

 7 its products infringe Finjan’s patents, including the ‘844 Patent, on information and belief Defendant

 8 made no effort to avoid infringement. Instead, Defendant continued to incorporate its infringing

 9 technology into additional products, such as those identified in this complaint. All of these actions

10 demonstrate Defendant’s blatant and egregious disregard for Finjan’s patent rights.

11          73.     Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific
12 knowledge of its own infringement, Defendant continued to sell the ‘844 Accused Products in

13 complete and reckless disregard of Finjan’s patent rights. As such, Defendant acted recklessly,

14 willfully, wantonly, and deliberately engaged in acts of infringement of the ‘844 Patent, justifying an

15 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

16 under 35 U.S.C. § 285.

17                                               COUNT II
18                (Indirect Infringement of the ‘844 Patent pursuant to 35 U.S.C. § 271(b))
            74.     Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
19
     allegations of the preceding paragraphs, as set forth above.
20
            75.     In addition to directly infringing the ‘844 Patent, Defendant knew or was willfully blind
21
     to the fact that it was inducing infringement of at least Claims 1-14 and 22-31 of the ‘844 Patent under
22
     35 U.S.C. § 271(b) by instructing, directing and requiring its customers to perform the steps of the
23
     method claims of the ‘844 Patent, either literally or under the doctrine of equivalents.
24
            76.     Defendant knowingly and actively aided and abetted the direct infringement of the ‘844
25
     Patent by instructing and encouraging its customers and developers to use the ‘844 Accused Products.
26
     Such instructions and encouragement included advising third parties to use the ‘844 Accused Products
27

28
                                                         19
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 21 of 109




 1 in an infringing manner, providing a mechanism through which third parties may infringe the ‘844

 2 Patent, by advertising and promoting the use of the ‘844 Accused Products in an infringing manner,

 3 and by distributing guidelines and instructions to third parties on how to use the ‘844 Accused

 4 Products in an infringing manner. See, e.g., QualysGuard Web Application Security presentation,

 5 attached hereto as Exhibit 8; https://www.dts-solution.com/solutions/compliance-

 6 monitoring/vulnerability-management/, attached hereto as Exhibit 9;

 7 https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as Exhibit

 8 10; https://community.qualys.com/community/web-application-scanning, attached hereto as Exhibit

 9 11; QualysGuard InfoDay 2014 presentation, attached hereto as Exhibit 12; Securing Public Cloud

10 Infrastructure using Qualys presentation, attached hereto as Exhibit 13;

11 https://www.qualys.com/apps/vulnerability-management/, attached hereto as Exhibit 14; Qualys Web

12 Application Scanning Getting Started Guide Version 6.0.1, attached hereto as Exhibit 15.

13                                               COUNT III
14                 (Direct Infringement of the ‘494 Patent pursuant to 35 U.S.C. § 271(a))
            77.     Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
15
     allegations of the preceding paragraphs, as set forth above.
16
            78.     Defendant infringed Claims 3-5 and 7-18 of the ‘494 Patent in violation of 35 U.S.C.
17
     § 271(a).
18
            79.     Defendant’s infringement is based upon literal infringement or, in the alternative,
19
     infringement under the doctrine of equivalents.
20
            80.     Defendant’s acts of making, using, importing, selling, and offering for sale infringing
21
     products and services were without the permission, consent, authorization, or license of Finjan.
22
            81.     Defendant’s infringement included the manufacture, use, sale, importation and offer for
23
     sale of Defendant’s products and services that utilize Vulnerability Management, Threat Protection,
24
     Continuous Monitoring, Indicators of Compromise, Container Security, Web App Firewall, Web App
25
     Scanning, and Compliance Monitoring, including Qualys Cloud Platform products (collectively, “the
26
     ‘494 Accused Products”).
27

28
                                                         20
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 22 of 109




 1          82.     The ‘494 Accused Products practiced the patented invention of the ‘494 Patent and
 2 infringed the ‘494 Patent because they make or use the system and perform the steps of deriving

 3 security profiles and storing the security profiles by, for example, deriving a security profile for a

 4 downloadable, which includes a list of suspicious computer operations, and storing the security profile

 5 in a database.

 6          83.     To the extent the ‘494 Accused Products used a system that includes modules,
 7 components or software owned by third parties, the ‘494 Accused Products still infringed the ‘494

 8 Patent because Defendant is vicariously liable for the use of the patented system by controlling the

 9 entire system and deriving a benefit from the use of every element of the entire system. Similarly, to

10 the extent Defendant’s customers performed a step or steps of the patented method or the ‘494

11 Accused Products incorporated third parties’ modules, components or software that perform one or

12 more patented steps, Defendant’s ‘494 Accused Products still infringed the ‘494 Patent because the

13 ‘494 Accused Products condition receipt by the third parties of a benefit upon performance of a step or

14 steps of the patented method and establish the manner or timing of that performance.

15          84.     The ‘494 Accused Products are systems for managing Downloadables by performing
16 vulnerability scans and creating vulnerability management reports using Virtual management (VM),

17 Qualys Threat Protection, Web Application Filter (WAF) and Web Application Scanner (WAS):

18

19

20

21

22

23

24

25

26

27

28
                                                        21
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 23 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18 https://www.qualys.com/apps/vulnerability-management/, attached hereto as Exhibit 14.

19

20

21

22

23

24

25

26

27

28
                                                    22
     COMPLAINT FOR PATENT INFRINGEMENT                              CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 24 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13 https://www.dts-solution.com/solutions/compliance-monitoring/vulnerability-management/, attached

14 hereto as Exhibit 9.

15

16

17

18

19

20

21

22

23

24

25

26 Securing Public Cloud Infrastructure using Qualys presentation at 12, attached hereto as Exhibit 13.

27

28
                                                      23
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 25 of 109




 1         85.     The ‘494 Accused Products include a receiver for receiving an incoming Downloadable
 2 for continuous asset discovery:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
   https://www.dts-solution.com/solutions/compliance-monitoring/vulnerability-management/, attached
19 hereto as Exhibit 9.

20         86.     Network mapping is an essential step in discovering vulnerabilities and consists of
21 enumeration of all IP addresses in registered networks in an attempt to find live hosts. Network

22 mapping is implemented using QualysGuard Vulnerability Management Scans – Maps which receive

23 incoming Downloadables.

24

25

26

27

28
                                                      24
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 26 of 109




 1

 2

 3

 4

 5

 6

 7

 8
   https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
 9 Exhibit 10.

10          87.    The ‘494 Accused Products include a Downloadable scanner coupled with the receiver,
11 for deriving security profile data for the Downloadable, including a list of suspicious computer

12 operations that may be attempted by the Downloadable.

13

14

15

16

17

18

19

20

21
   https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
22 Exhibit 10.

23

24

25

26

27

28
                                                      25
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 27 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
     Securing Public Cloud Infrastructure using Qualys presentation at 29, attached hereto as Exhibit 13.
12

13

14

15

16

17

18

19

20

21

22

23
     Securing Public Cloud Infrastructure using Qualys presentation at 37, attached hereto as Exhibit 13.
24

25

26

27

28
                                                       26
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 28 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
     https://www.qualys.com/apps/vulnerability-management/, attached hereto as Exhibit 14.
12

13

14

15

16

17

18

19

20

21

22

23
     https://www.qualys.com/apps/web-app-firewall/, attached hereto as Exhibit 16.
24
            88.     The ‘494 Accused Products include a database manager coupled with the Downloadable
25
     scanner, for storing the Downloadable security profile data in a database.
26

27

28
                                                        27
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 29 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9 https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
   Exhibit 10.
10

11

12

13

14

15

16

17

18

19
   Qualys Web Application Scanning Getting Started Guide Version 6.0.1 at 20, attached hereto as
20 Exhibit 15.

21          89.    The ‘494 Accused Products store security profiles in a policy index (high/low risk) data

22 including entries that relate cache content and policies:

23

24

25

26

27

28
                                                       28
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 30 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9
     QualysGuard Web Application Security presentation at 8, attached hereto as Exhibit 8.
10

11

12

13

14

15

16

17

18

19

20

21
     https://www.qualys.com/apps/policy-compliance/, attached hereto as Exhibit 17.
22
             90.     Defendant’s infringement of the ‘494 Patent injured Finjan in an amount to be proven at
23
     trial, but not less than a reasonable royalty.
24
             91.     Defendant has been long-aware of Finjan’s patents, including the ‘494 Patent, and
25
     continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan
26
     actively and diligently attempted to engage in good faith negotiations with Defendant for nearly three
27

28
                                                        29
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 31 of 109




 1 years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that

 2 its products infringe Finjan’s patents, including the ‘494 Patent, on information and belief Defendant

 3 made no effort to avoid infringement. Instead, Defendant continued to incorporate its infringing

 4 technology into additional products, such as those identified in this complaint. All of these actions

 5 demonstrate Defendant’s blatant and egregious disregard for Finjan’s patent rights.

 6          92.     Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific
 7 knowledge of its own infringement, Defendant continued to sell the ‘494 Accused Products in

 8 complete and reckless disregard of Finjan’s patent rights. As such, Defendant acted recklessly,

 9 willfully, wantonly, and deliberately engaged in acts of infringement of the ‘494 Patent, justifying an

10 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

11 under 35 U.S.C. § 285.

12                                               COUNT IV
13                (Indirect Infringement of the ‘494 Patent pursuant to 35 U.S.C. § 271(b))
            93.     Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
14
     allegations of the preceding paragraphs, as set forth above.
15
            94.     In addition to directly infringing the ‘494 Patent, Defendant knew or was willfully blind
16
     to the fact that it was inducing infringement of at least Claims 3-5 and 7-9 of the ‘494 Patent under 35
17
     U.S.C. § 271(b) by instructing, directing and requiring its customers to perform the steps of the method
18
     claims of the ‘494 Patent, either literally or under the doctrine of equivalents.
19
            95.     Additionally, Defendant knew or was willfully blind to the fact that it was inducing
20
     infringement of at least Claims 3-5 and 7-9 of the ‘494 Patent under 35 U.S.C. § 271(b) by instructing,
21
     directing and requiring its customers to perform the steps of the method claims of the ‘494 Patent,
22
     either literally or under the doctrine of equivalents.
23
            96.     Defendant knowingly and actively aided and abetted the direct infringement of the ‘494
24
     Patent by instructing and encouraging its customers and developers to use the ‘494 Accused Products.
25
     Such instructions and encouragement included advising third parties to use the ‘494 Accused Products
26
     in an infringing manner, providing a mechanism through which third parties may infringe the ‘494
27

28
                                                          30
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 32 of 109




 1 Patent, by advertising and promoting the use of the ‘494 Accused Products in an infringing manner,

 2 and by distributing guidelines and instructions to third parties on how to use the ‘494 Accused

 3 Products in an infringing manner. See, e.g., QualysGuard Web Application Security presentation,

 4 attached hereto as Exhibit 8; https://www.dts-solution.com/solutions/compliance-

 5 monitoring/vulnerability-management/, attached hereto as Exhibit 9.;

 6 https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as Exhibit

 7 10; Securing Public Cloud Infrastructure using Qualys presentation, attached hereto as Exhibit 13;

 8 https://www.qualys.com/apps/vulnerability-management/, attached hereto as Exhibit 14;

 9 https://www.qualys.com/apps/web-app-firewall/, attached hereto as Exhibit 16;

10 https://www.qualys.com/apps/policy-compliance/, attached hereto as Exhibit 17.

11                                               COUNT V
12                 (Direct Infringement of the ‘305 Patent pursuant to 35 U.S.C. § 271(a))
            97.     Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
13
     allegations of the preceding paragraphs, as set forth above.
14
            98.     Defendant has infringed and continues to infringe Claims 3-4, 6-12, and 14-25 of the
15
     ‘305 Patent in violation of 35 U.S.C. § 271(a).
16
            99.     Defendant’s infringement is based upon literal infringement or, in the alternative,
17
     infringement under the doctrine of equivalents.
18
            100.    Defendant’s acts of making, using, importing, selling, and offering for sale infringing
19
     products and services has been without the permission, consent, authorization or license of Finjan.
20
            101.    Defendant’s infringement includes the manufacture, use, sale, importation and offer for
21
     sale of Defendant’s products and services that utilize Vulnerability Management, Threat Protection,
22
     Continuous Monitoring, Indicators of Compromise, Container Security, Web App Firewall, Web App
23
     Scanning, and Compliance Monitoring, including Qualys Cloud Platform products (collectively, “the
24
     ‘305 Accused Products”).
25
            102.    The ‘305 Accused Products embody the patented invention of the ‘305 Patent and
26
     infringe the ‘305 Patent because they make or use the patented system or perform the patented method
27

28
                                                         31
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 33 of 109




 1 of rule-based scanning of web-based content for exploits by, for example, using parser and analyzer

 2 rules to describe computer exploits as patterns of types of tokens.

 3          103.   To the extent the ‘305 Accused Products use a system that includes modules,
 4 components or software owned by third parties, the ‘305 Accused Products still infringe the ‘305

 5 Patent because Defendant is vicariously liable for the use of the patented system by controlling the

 6 entire system and deriving a benefit from the use of every element of the entire system. Similarly, to

 7 the extent Defendant’s customers perform a step or steps of the patented method or the ‘305 Accused

 8 Products incorporate third parties’ modules, components or software that perform one or more patented

 9 steps, Defendant’s ‘305 Accused Products still infringe the ‘305 Patent because the ‘305 Accused

10 Products condition receipt by the third parties of a benefit upon performance of a step or steps of the

11 patented method and establish the manner or timing of that performance.

12          104.   The ‘305 Accused Products are security systems for scanning content within a computer
13 including Web Application Filter (WAF) and Web Application Scanner (WAS):

14

15

16

17

18

19

20

21

22

23

24

25

26 Qualys Cloud Platform datasheet at 2, attached hereto as Exhibit 22.

27

28
                                                       32
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 34 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
     Securing Public Cloud Infrastructure using Qualys presentation at 12, attached hereto as Exhibit 13.
14

15

16

17

18

19

20

21
     https://www.qualys.com/apps/web-app-firewall/, attached hereto as Exhibit 16.
22
            105.     The ‘305 Accused Products include a network interface, housed within a computer, for
23
     receiving incoming content from the Internet on its destination to an Internet application running on
24
     the computer.
25

26

27

28
                                                        33
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 35 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
     QualysGuard Web Application Security presentation at 30, attached hereto as Exhibit 8.
14

15

16

17

18

19

20

21

22

23

24

25

26 QualysGuard Web Application Security presentation at 5, attached hereto as Exhibit 8.

27

28
                                                      34
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 36 of 109




 1         106.    The ‘305 Accused Products include a database of parser and analyzer rules
 2 corresponding to computer exploits, stored within the computer, computer exploits being portions of

 3 program code that are malicious, and the parser and analyzer rules describe computer exploits as

 4 patterns of types of tokens, tokens being program code constructs, and types of tokens including a

 5 punctuation type, an identifier type and a function type.

 6         107.    The ‘305 Accused Products parse the scanning results to discover and catalog
 7 applications searching for portions of program code that are malicious according to analyzer rules

 8 (such as SQL injection, cross-site scripting (XSS), XML External Entities (XXE) and site

 9 misconfigurations), or pattern matching describing the computer exploits as patterns of types of tokens:

10

11

12

13

14

15

16

17

18

19

20

21 Securing Public Cloud Infrastructure using Qualys presentation at 31, attached hereto as Exhibit 13.

22

23

24

25

26

27

28
                                                      35
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 37 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10    https://community.qualys.com/community/web-application-scanning, attached hereto as Exhibit 11.
11

12

13

14

15

16

17

18

19

20

21

22

23 Integrating Qualys into the Patch and Vulnerability Management Processes presentation at 4, attached
   hereto as Exhibit 18.
24
           108. The ‘305 Accused Products protect content using Firewall (analyzer) rules:
25

26

27

28
                                                     36
     COMPLAINT FOR PATENT INFRINGEMENT                               CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 38 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9 Securing Public Cloud Infrastructure using Qualys presentation at 19, attached hereto as Exhibit 13.

10          109.    The ‘305 Accused Products include a database of parser and analyzer rules, operatively
11 coupled with the network interface, for scanning incoming content received by the network interface to

12 recognize the presence of potential computer exploits.

13          110.    The ‘305 Accused Products use Policy Compliance to evaluate content profiles, and the
14 results (high/low risk) are saved as entries in the policy index for the data including entries that relate

15 cache content and policies:

16

17

18

19

20

21

22

23

24

25

26 QualysGuard Web Application Security presentation at 8, attached hereto as Exhibit 8.

27

28
                                                         37
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 39 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11 https://www.qualys.com/apps/policy-compliance/, attached hereto as Exhibit 17.

12

13

14

15

16

17

18

19

20

21

22

23

24 Integrating Qualys into the Patch and Vulnerability Management Processes presentation at 4, attached
   hereto as Exhibit 18.
25

26

27

28
                                                     38
     COMPLAINT FOR PATENT INFRINGEMENT                               CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 40 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11 QualysGuard InfoDay 2014 presentation at17, attached hereto as Exhibit 12.

12          111.   The ‘305 Accused Products include a network traffic probe, operatively coupled to the
13 network interface and to the rule-based content scanner, for selectively diverting incoming content

14 from its intended destination to the rule-based content scanner.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      39
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 41 of 109




 1

 2

 3

 4
     Securing Public Cloud Infrastructure using Qualys presentation at 28-29, attached hereto as Exhibit 13.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       40
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 42 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13 https://www.qualys.com/apps/web-app-scanning/, attached hereto as Exhibit 19.

14          112.   The ‘305 Accused Products include a rule update manager that communicates with the
15 database of parser and analyzer rules, for updating the database of parser and analyzer rules

16 periodically to incorporate new parser and analyzer rules that are made available.

17

18

19

20

21

22

23

24

25

26

27 QualysGuard Web Application Security presentation at 5, attached hereto as Exhibit 8.

28
                                                       41
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 43 of 109




 1          113.   Virtual patching is the process of creating and implementing a temporary policy that is
 2 used to mitigate exploitation risks associated with the discovery of new security vulnerabilities. The

 3 ‘305 Accused Products add virtual patches upon vulnerability detection and catalog new threats in

 4 order to update parser and analyzer rules:

 5

 6

 7

 8

 9

10

11

12 Qualys Web Application Firewall Getting Started Guide at 27, attached hereto as Exhibit 20.

13

14

15

16

17

18

19

20

21

22

23

24

25
     QualysGuard InfoDay 2014 presentation at 29, attached hereto as Exhibit 12.
26

27

28
                                                      42
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 44 of 109




 1         114.   The ‘305 Accused Products include a database manager for storing scanned data in a
 2 database:

 3

 4

 5

 6

 7

 8

 9

10

11

12 Qualys Web Application Scanning Getting Started Guide Version 6.0.1 at 20, attached hereto as
   Exhibit 15.
13
           115. The ‘305 Accused Products use Policy Compliance to evaluate content profiles, and the
14
   results are saved as entries in the policy index.
15

16

17

18

19

20

21

22

23

24

25

26 https://www.qualys.com/apps/policy-compliance/, attached hereto as Exhibit 17.

27

28
                                                    43
     COMPLAINT FOR PATENT INFRINGEMENT                              CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 45 of 109




 1          116.    Defendant’s infringement of the ‘305 Patent has injured Finjan in an amount to be
 2 proven at trial, but not less than a reasonable royalty. Additionally, as a result of Defendant’s unlawful

 3 activities, Finjan has suffered and will continue to suffer irreparable harm for which there is no

 4 adequate remedy at law. Finjan and Defendant compete in the security software space, and Finjan is

 5 actively engaged in licensing its patent portfolio. Defendant’s continued infringement of the ‘305

 6 Patent causes harm to Finjan in the form of price erosion, loss of goodwill, damage to reputation, loss

 7 of business opportunities, inadequacy of money damages, and direct and indirect competition.

 8 Monetary damages are insufficient to compensate Finjan for these harms, and thus Finjan is entitled to

 9 preliminary and/or permanent injunctive relief.

10          117.    Defendant has been long-aware of Finjan’s patents, including the ‘305 Patent, and
11 continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan

12 actively and diligently attempted to engage in good faith negotiations with Defendant for nearly three

13 years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that

14 its products infringe Finjan’s patents, including the ‘305 Patent, on information and belief Defendant

15 made no effort to avoid infringement. Instead, Defendant continued to incorporate its infringing

16 technology into additional products, such as those identified in this complaint. All of these actions

17 demonstrate Defendant’s blatant and egregious disregard for Finjan’s patent rights.

18          118.    Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific
19 knowledge of its own infringement, Defendant continued to sell the ‘305 Accused Products in

20 complete and reckless disregard of Finjan’s patent rights. As such, Defendant acted recklessly,

21 willfully, wantonly, and deliberately engaged in acts of infringement of the ‘305 Patent, justifying an

22 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

23 under 35 U.S.C. § 285.

24                                                COUNT VI
25                 (Indirect Infringement of the ‘305 Patent pursuant to 35 U.S.C. § 271(b))
            119.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
26
     allegations of the preceding paragraphs, as set forth above.
27

28
                                                         44
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 46 of 109




 1          120.   In addition to directly infringing the ‘305 Patent, Defendant knew or was willfully blind
 2 to the fact that it was inducing infringement of at least Claims 14-24 of the ‘305 Patent under 35

 3 U.S.C. § 271(b) by instructing, directing and requiring its customers to perform the steps of the method

 4 claims of the ‘305 Patent, either literally or under the doctrine of equivalents.

 5          121.   Additionally, Defendant knew or was willfully blind to the fact that it was inducing
 6 infringement of at least Claims 14-24 of the ‘305 Patent under 35 U.S.C. § 271(b) by instructing,

 7 directing and requiring its developers to perform the steps of the method claims of the ‘305 Patent,

 8 either literally or under the doctrine of equivalents.

 9          122.   Defendant knowingly and actively aided and abetted the direct infringement of the ‘305
10 Patent by instructing and encouraging its customers, purchasers, users, and developers to use the ‘305

11 Accused Products. Such instructions and encouragement included advising third parties to use the

12 ‘305 Accused Products in an infringing manner, providing a mechanism through which third parties

13 may infringe the ‘305 Patent, by advertising and promoting the use of the ‘305 Accused Products in an

14 infringing manner, and distributing guidelines and instructions to third parties on how to use the ‘305

15 Accused Products in an infringing manner. See, e.g., QualysGuard Web Application Security

16 presentation, attached hereto as Exhibit 8; https://community.qualys.com/community/web-application-

17 scanning, attached hereto as Exhibit 11; QualysGuard InfoDay 2014 presentation , attached hereto as

18 Exhibit 12; Securing Public Cloud Infrastructure using Qualys presentation, attached hereto as Exhibit

19 13; Qualys Web Application Scanning Getting Started Guide Version 6.0.1, attached hereto as Exhibit

20 15; https://www.qualys.com/apps/web-app-firewall/, attached hereto as Exhibit 16;

21 https://www.qualys.com/apps/policy-compliance/, attached hereto as Exhibit 17; Integrating Qualys

22 into the Patch and Vulnerability Management Processes presentation, attached hereto as Exhibit 18;

23 https://www.qualys.com/apps/web-app-scanning/, attached hereto as Exhibit 19; Qualys Web

24 Application Firewall Getting Started Guide, attached hereto as Exhibit 20.

25

26

27

28
                                                        45
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 47 of 109



                                                COUNT VII
 1
                   (Direct Infringement of the ‘408 Patent pursuant to 35 U.S.C. § 271(a))
 2          123.   Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
 3 allegations of the preceding paragraphs, as set forth above.

 4          124.   Defendant has infringed and continues to infringe Claims 1-35 of the ‘408 Patent in
 5 violation of 35 U.S.C. § 271(a).

 6          125.   Defendant’s infringement is based upon literal infringement or, in the alternative,
 7 infringement under the doctrine of equivalents.

 8          126.   Defendant’s acts of making, using, importing, selling, and offering for sale infringing
 9 products and services has been without the permission, consent, authorization or license of Finjan.

10          127.   Defendant’s infringement includes the manufacture, use, sale, importation and offer for
11 sale of Defendant’s products and services that utilize Vulnerability Management, Threat Protection,

12 Continuous Monitoring, Indicators of Compromise, Container Security, Web App Firewall, Web App

13 Scanning, and Compliance Monitoring, including Qualys Cloud Platform products (collectively, “the

14 ‘408 Accused Products”).

15          128.   The ‘408 Accused Products embody the patented invention of the ‘408 Patent and
16 infringe the ‘408 Patent because they make or use the patented system or perform the patented method

17 of rule-based scanning of web-based content for exploits written in different programming languages,

18 by, for example, expressing the exploits as patterns of tokens or using a parse tree.

19          129.   To the extent the ‘408 Accused Products use a system that includes modules,
20 components or software owned by third parties, the ‘408 Accused Products still infringe the ‘408

21 Patent because Defendant is vicariously liable for the use of the patented system by controlling the

22 entire system and deriving a benefit from the use of every element of the entire system. Similarly, to

23 the extent Defendant’s customers perform a step or steps of the patented method or the ‘408 Accused

24 Products incorporate third parties’ modules, components or software that perform one or more patented

25 steps, Defendant’s ‘408 Accused Products still infringe the ‘408 Patent because the ‘408 Accused

26

27

28
                                                        46
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 48 of 109




 1 Products condition receipt by the third parties of a benefit upon performance of a step or steps of the

 2 patented method and establish the manner or timing of that performance.

 3          130.   The ‘408 Accused Products are computer systems for multi-lingual content scanning.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17 Qualys Cloud Platform datasheet at 2, attached hereto as Exhibit 22.

18

19

20

21

22

23

24

25

26

27

28
                                                       47
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 49 of 109



     Qualys Web Application Scanning Getting Started Guide Version 6.0.1 at 4, attached hereto as Exhibit
 1
     15.
 2          131.   The ‘408 Accused Products include a non-transitory computer-readable storage medium
 3 (i.e., computer software) storing computer-executable program code that is executed by a computer to

 4 scan incoming program code.

 5

 6

 7

 8

 9

10

11

12

13

14

15 Qualys Cloud Platform datasheet at 3, attached hereto as Exhibit 22.

16

17

18

19

20

21

22

23

24 https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
   Exhibit 10.
25

26

27

28
                                                      48
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 50 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9
     QualysGuard Web Application Security presentation at 8, attached hereto as Exhibit 8.
10
            132.   The ‘408 Accused Products include a receiver, stored on the medium and executed by
11
     the computer, for receiving an incoming stream of program code.
12

13

14

15

16

17

18

19

20

21

22

23

24 QualysGuard Web Application Security presentation at 30, attached hereto as Exhibit 8.

25

26

27

28
                                                      49
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 51 of 109




 1

 2

 3

 4

 5

 6

 7

 8
   https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
 9 Exhibit 10.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     Securing Public Cloud Infrastructure using Qualys presentation at 28-29, attached hereto as Exhibit 13.
25

26

27

28
                                                       50
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 52 of 109




 1         133.    The ‘408 Accused Products include a multi-lingual language detector, stored on the
 2 medium and executed by the computer, operatively coupled to the receiver for detecting the

 3 programming language in which the incoming stream is written:

 4

 5

 6

 7

 8

 9

10

11

12

13 Qualys Web Application Scanning Getting Started Guide Version 6.0.1 at 4, attached hereto as Exhibit
   15.
14
           134. The ‘408 Accused Products include a scanner instantiator, stored on the medium and
15
   executed by the computer, operatively coupled to the receiver and the multi-lingual language detector
16
   for instantiating a scanner for the specific programming language.
17

18

19

20

21

22

23

24

25 https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as

26 Exhibit 10.

27

28
                                                     51
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 53 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15 Securing Public Cloud Infrastructure using Qualys presentation at 28-29, attached hereto as Exhibit 13.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      52
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 54 of 109




 1

 2

 3

 4

 5

 6

 7

 8 Qualys Web Application Scanning Getting Started Guide Version 6.0.1 at 4, attached hereto as Exhibit
   15.
 9
           135. The ‘408 Accused Products include a rules accessor for accessing parser rules and
10
   analyzer rules for the specific programming language, where the parser rules define certain patterns in
11
   terms of tokens, tokens being lexical constructs for the specific programming language, and where the
12
   analyzer rules identify certain combinations of tokens and patterns as being indicators of potential
13
   exploits, exploits being portions of program code that are malicious.
14

15

16

17

18

19

20

21

22

23

24

25

26 Integrating Qualys into the Patch and Vulnerability Management Processes presentation at 4, attached
   hereto as Exhibit 18.
27

28
                                                      53
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 55 of 109




 1          136.   The ‘408 Accused Products use rules-based scanners and detect indictors of malware
 2 such as certificates, track expirations, and broken pages:

 3

 4

 5

 6

 7

 8

 9

10

11

12
     QualysGuard Web Application Security presentation at 33, attached hereto as Exhibit 8.
13

14

15

16

17

18

19

20

21

22

23

24

25

26 Securing Public Cloud Infrastructure using Qualys presentation at 19, attached hereto as Exhibit 13.

27

28
                                                       54
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 56 of 109




 1         137.    The ‘408 Accused Products include a tokenizer, for identifying individual tokens within
 2 the incoming stream.

 3         138.    The ‘408 Accused Products scan, discover and catalog applications searching for
 4 portions of program code that are malicious according to token-based analyzer rules (such as SQL

 5 injection, cross-site scripting (XSS), XML External Entities (XXE) and site misconfigurations):

 6

 7

 8

 9

10

11

12

13

14

15 https://community.qualys.com/community/web-application-scanning, attached hereto as Exhibit 11.

16         139.    The ‘408 Accused Products detect indictors of malware such as certificates, track
17 expirations, and broken pages:

18

19

20

21

22

23

24

25

26

27

28
                                                      55
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 57 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
     Securing Public Cloud Infrastructure using Qualys presentation at 19, attached hereto as Exhibit 13.
13
            140.    The ‘408 Accused Products include a parser, for dynamically building a parse tree while
14
     the receiver is receiving the incoming stream, where the parse tree nodes represent tokens and patterns
15
     in accordance with the parser rules accessed by the rules accessor.
16

17

18

19

20

21

22

23

24

25

26

27 Securing Public Cloud Infrastructure using Qualys presentation at 31, attached hereto as Exhibit 13.

28
                                                        56
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 58 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
     QualysGuard Web Application Security presentation at 33, attached hereto as Exhibit 8.
11
            141.   The ‘408 Accused Products scan, discover and catalog applications searching for
12
     portions of program code that are malicious according to analyzer rules (such as SQL injection, cross-
13
     site scripting (XSS), XML External Entities (XXE) and site misconfigurations):
14

15

16

17

18

19

20

21

22

23 https://community.qualys.com/community/web-application-scanning, attached hereto as Exhibit 11.

24          142.   The ‘408 Accused Products include an analyzer, for dynamically detecting, while the
25 parser is dynamically building the parse tree, combinations of nodes in the parse tree which are

26 indicators of potential exploits, based on the analyzer rules.

27

28
                                                       57
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 59 of 109




 1

 2

 3

 4

 5

 6

 7

 8
   https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
 9 Exhibit 10.

10          143.   The ‘408 Accused Products scan, discover and catalog applications searching for

11 portions of program code that are malicious according to analyzer rules (such as SQL injection, cross-

12 site scripting (XSS), XML External Entities (XXE) and site misconfigurations):

13

14

15

16

17

18

19

20

21 https://community.qualys.com/community/web-application-scanning, attached hereto as Exhibit 11.

22          144.   Virtual patching is the process of creating and implementing a temporary policy that is
23 used to mitigate exploitation risks associated with the discovery of new security vulnerabilities. The

24 ‘408 Accused Products add virtual patches upon vulnerability detection:

25

26

27

28
                                                       58
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 60 of 109




 1

 2

 3

 4

 5

 6

 7

 8
     Qualys Web Application Firewall Getting Started Guide at 27, attached hereto as Exhibit 20.
 9          145.   The ‘408 Accused Products include a notifier, stored on the medium and executed by
10 the computer, operatively coupled to said scanner instantiator for indicating the presence of potential

11 exploits within the incoming stream, based on the results from the analyzer.

12          146.   The ‘408 Accused Products perform continuous asset discovery by receiving incoming
13 content and indicating the presence of potential exploits:

14

15

16

17

18

19

20

21

22

23

24

25 QualysGuard Web Application Security presentation at 5, attached hereto as Exhibit 8.

26

27

28
                                                       59
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 61 of 109




 1

 2

 3

 4

 5

 6

 7

 8
     Qualys Web Application Scanning Getting Started Guide Version 6.0.1 at 4, attached hereto as Exhibit
 9
     15.
10

11

12

13

14

15

16

17

18

19

20

21
     QualysGuard InfoDay 2014 presentation at 29, attached hereto as Exhibit 12.
22
            147.    The ‘408 Accused Products use Policy Compliance to evaluate content profiles, and the
23
     results are saved as entries in the policy index.
24

25

26

27

28
                                                         60
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 62 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11 https://www.qualys.com/apps/policy-compliance/, attached hereto as Exhibit 17.

12          148.   Defendant’s infringement of the ‘408 Patent has injured Finjan in an amount to be

13 proven at trial, but not less than a reasonable royalty. Additionally, as a result of Defendant’s unlawful

14 activities, Finjan has suffered and will continue to suffer irreparable harm for which there is no

15 adequate remedy at law. Finjan and Defendant compete in the security software space, and Finjan is

16 actively engaged in licensing its patent portfolio. Defendant’s continued infringement of the ‘408

17 Patent causes harm to Finjan in the form of price erosion, loss of goodwill, damage to reputation, loss

18 of business opportunities, inadequacy of money damages, and direct and indirect competition.

19 Monetary damages are insufficient to compensate Finjan for these harms, and thus Finjan is entitled to

20 preliminary and/or permanent injunctive relief.

21          149.   Defendant has been long-aware of Finjan’s patents, including the ‘408 Patent, and

22 continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan

23 actively and diligently attempted to engage in good faith negotiations with Defendant for nearly three

24 years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that

25 its products infringe Finjan’s patents, on information and belief Defendant made no effort to avoid

26 infringement. Instead, Defendant continued to incorporate its infringing technology into additional

27

28
                                                       61
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 63 of 109




 1 products, such as those identified in this complaint. All of these actions demonstrate Defendant’s

 2 blatant and egregious disregard for Finjan’s patent rights.

 3          150.    Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific
 4 knowledge of its own infringement, Defendant continued to sell the ‘408 Accused Products in

 5 complete and reckless disregard of Finjan’s patent rights. As such, Defendant acted recklessly,

 6 willfully, wantonly, and deliberately engaged in acts of infringement of the ‘408 Patent, justifying an

 7 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

 8 under 35 U.S.C. § 285.

 9                                               COUNT VIII
10                 (Indirect Infringement of the ‘408 Patent pursuant to 35 U.S.C. § 271(b))
            151.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
11
     allegations of the preceding paragraphs, as set forth above.
12
            152.    In addition to directly infringing the ‘408 Patent, Defendant knew or was willfully blind
13
     to the fact that it was inducing infringement of at least Claims 1-8, 23-28 of the ‘408 Patent under 35
14
     U.S.C. § 271(b) by instructing, directing and requiring its customers to perform the steps of the method
15
     claims of the ‘408 Patent, either literally or under the doctrine of equivalents.
16
            153.    Additionally, Defendant knew or was willfully blind to the fact that it was inducing
17
     infringement of at least Claims 1-8 and 23-28 of the ‘408 Patent under 35 U.S.C. § 271(b) by
18
     instructing, directing and requiring its developers to perform the steps of the method claims of the ‘408
19
     Patent, either literally or under the doctrine of equivalents.
20
            154.    Defendant knowingly and actively aided and abetted the direct infringement of the ‘408
21
     Patent by instructing and encouraging its customers and developers to use the ‘408 Accused Products.
22
     Such instructions and encouragement included advising third parties to use the ‘408 Accused Products
23
     in an infringing manner, providing a mechanism through which third parties may infringe the ‘408
24
     Patent, and by advertising and promoting the use of the ‘408 Accused Products in an infringing
25
     manner, and distributing guidelines and instructions to third parties on how to use the ‘408 Accused
26
     Products in an infringing manner. See, e.g., QualysGuard Web Application Security presentation,
27

28
                                                          62
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 64 of 109




 1 attached hereto as Exhibit 8; https://blog.thousandeyes.com/efficient-vulnerability-management-

 2 qualys/, attached hereto as Exhibit 10; https://community.qualys.com/community/web-application-

 3 scanning, attached hereto as Exhibit 11; QualysGuard InfoDay 2014 presentation, attached hereto as

 4 Exhibit 12; Securing Public Cloud Infrastructure using Qualys presentation, attached hereto as Exhibit

 5 13; Qualys Web Application Scanning Getting Started Guide Version 6.0.1, attached hereto as Exhibit

 6 15; https://www.qualys.com/apps/policy-compliance/, attached hereto as Exhibit 17; Integrating

 7 Qualys into the Patch and Vulnerability Management Processes presentation, attached hereto as

 8 Exhibit 18; Qualys Web Application Firewall Getting Started Guide at 27, attached hereto as Exhibit

 9 20.

10                                               COUNT IX
11                 (Direct Infringement of the ‘968 Patent pursuant to 35 U.S.C. § 271(a))
            155.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
12
     allegations of the preceding paragraphs, as set forth above.
13
            156.    Defendant has infringed and continues to infringe Claims 1-38 of the ‘968 Patent in
14
     violation of 35 U.S.C. § 271(a).
15
            157.    Defendant’s infringement is based upon literal infringement or, in the alternative,
16
     infringement under the doctrine of equivalents.
17
            158.    Defendant’s acts of making, using, importing, selling, and offering for sale infringing
18
     products and services has been without the permission, consent, authorization or license of Finjan.
19
            159.    Defendant’s infringement includes the manufacture, use, sale, importation and offer for
20
     sale of Defendant’s products and services that utilize Vulnerability Management, Threat Protection,
21
     Continuous Monitoring, Indicators of Compromise, Container Security, Web App Firewall, Web App
22
     Scanning, and Compliance Monitoring, including Qualys Cloud Platform products (collectively, “the
23
     ‘968 Accused Products”).
24
            160.    The ‘968 Accused Products embody the patented invention of the ‘968 Patent and
25
     infringe the ‘968 Patent because they make or use the patented system or perform the patented method
26

27

28
                                                         63
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 65 of 109




 1 of rule-based scanning of web-based content for exploits written in different programming languages,

 2 by, for example, expressing the exploits as patterns of tokens or using a parse tree.

 3          161.    To the extent the ‘968 Accused Products use a system that includes modules,
 4 components or software owned by third parties, the ‘968 Accused Products still infringe the ‘968

 5 Patent because Defendant is vicariously liable for the use of the patented system by controlling the

 6 entire system and deriving a benefit from the use of every element of the entire system. Similarly, to

 7 the extent Defendant’s customers perform a step or steps of the patented method or the ‘968 Accused

 8 Products incorporate third parties’ modules, components or software that perform one or more patented

 9 steps, Defendant’s ‘968 Accused Products still infringe the ‘968 Patent because the ‘968 Accused

10 Products condition receipt by the third parties of a benefit upon performance of a step or steps of the

11 patented method and establish the manner or timing of that performance.

12          162.    The ‘968 Accused Products include policy-based cache managers that scan and securely
13 store internet traffic:

14

15

16

17

18

19

20

21

22

23

24

25 Qualys Cloud Platform datasheet at 2, attached hereto as Exhibit 22.

26

27

28
                                                       64
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 66 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
     Qualys Cloud Platform datasheet at 3, attached hereto as Exhibit 22.
11
            163.   The ‘968 Accused Products use rules for managing known threats that provide policy-
12
     based cache managers:
13

14

15

16

17

18

19

20

21

22

23

24 QualysGuard Web Application Security presentation at 33, attached hereto as Exhibit 8.

25          164.   The ‘968 Accused Products also use web Application Filter (WAF) and Web

26 Application Scanner (WAS) to apply and enforce rules and policies:

27

28
                                                       65
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 67 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14 Securing Public Cloud Infrastructure using Qualys presentation at 12, attached hereto as Exhibit 13.

15          165.    The ‘968 Accused Products include a memory storing a cache of digital content, a
16 plurality of policies, and a policy index to the cache contents, the policy index including entries that

17 relate cache content and policies by indicating cache content that is known to be allowable relative to a

18 given policy, for each of a plurality of policies.

19          166.    The ‘968 Accused Products securely store scanned data. Further, Qualys documents
20 confirm that the stored data are physically and logically secured in an n-tiered architecture of load

21 balanced servers:

22

23

24

25

26

27

28
                                                        66
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 68 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
     Qualys Cloud Platform datasheet at 3, attached hereto as Exhibit 22.
11
            167.    The ‘968 Accused Products come with a policy-based ticketing module including
12
     entries that relate cached content and policies:
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        67
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 69 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14 https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as

15 Exhibit 10.
            168.   The ‘968 Accused Products investigate and remediate vulnerabilities using analytics
16
     and reporting engines:
17

18

19

20

21

22 Securing Public Cloud Infrastructure using Qualys presentation at 12, attached hereto as Exhibit 13.

23          169.   The ‘968 Accused Products store policy index (high/low risk) data including entries that

24 relate cache content and policies:

25

26

27

28
                                                      68
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 70 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10 QualysGuard Web Application Security presentation at 8, attached hereto as Exhibit 8.

11         170.    The ‘968 Accused Products include a content scanner (e.g., network scanners),
12 communicatively coupled with memory, for scanning a digital content received, to derive a

13 corresponding content profile to protect against vulnerabilities and are coupled with memory in order

14 to be processed:

15

16

17

18

19

20

21

22

23 https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
   Exhibit 10.
24

25

26

27

28
                                                      69
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 71 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
      Securing Public Cloud Infrastructure using Qualys presentation at 29, attached hereto as Exhibit 13.
16

17

18

19

20

21

22

23

24

25 Securing Public Cloud Infrastructure using Qualys presentation at 37, attached hereto as Exhibit 13.

26

27

28
                                                      70
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 72 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12 https://www.qualys.com/apps/web-app-firewall/, attached hereto as Exhibit 16.

13          171.    The ‘968 Accused Products include a content evaluator, communicatively coupled with

14 memory, for determining whether a given digital content is allowable relative to a given policy, based

15 on the content profile, the results of which are saved as entries in the policy index.

16

17

18

19

20

21

22

23
   https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
24 Exhibit 10.

25

26

27

28
                                                        71
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 73 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14 https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as

15 Exhibit 10.
            172.    The ‘968 Accused Products evaluate information about system vulnerabilities relative to
16
     a given policy by using virtual scanner appliances and share it with multiple users:
17

18

19

20

21

22

23

24

25

26 Qualys Web Application Scanning Getting Started Guide Version 6.0.1 at 20, attached hereto as

27 Exhibit 15.

28
                                                        72
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 74 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9 Securing Public Cloud Infrastructure using Qualys presentation at 34, attached hereto as Exhibit 13.

10          173.    The ‘968 Accused Products use Policy Compliance to compare application security
11 profiles to the security policies, evaluate content profiles, and the results are saved as entries in the

12 policy index:

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     https://www.qualys.com/apps/web-app-firewall/, attached hereto as Exhibit 16.
27

28
                                                         73
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 75 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11 https://www.qualys.com/apps/policy-compliance/, attached hereto as Exhibit 17.

12

13

14

15

16

17

18

19

20

21
     QualysGuard Web Application Security presentation at 8, attached hereto as Exhibit 8.
22
            174.    Defendant’s infringement of the ‘968 Patent has injured Finjan in an amount to be
23
     proven at trial, but not less than a reasonable royalty. Additionally, as a result of Defendant’s unlawful
24
     activities, Finjan has suffered and will continue to suffer irreparable harm for which there is no
25
     adequate remedy at law. Finjan and Defendant compete in the security software space, and Finjan is
26
     actively engaged in licensing its patent portfolio. Defendant’s continued infringement of the ‘968
27

28
                                                         74
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 76 of 109




 1 Patent causes harm to Finjan in the form of price erosion, loss of goodwill, damage to reputation, loss

 2 of business opportunities, inadequacy of money damages, and direct and indirect competition.

 3 Monetary damages are insufficient to compensate Finjan for these harms, and thus Finjan is entitled to

 4 preliminary and/or permanent injunctive relief.

 5          175.    Defendant has been long-aware of Finjan’s patents, including the ‘968 Patent, and
 6 continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan

 7 actively and diligently attempted to engage in good faith negotiations with Defendant for nearly three

 8 years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that

 9 its products infringe Finjan’s patents, including the ‘968 Patent, on information and belief Defendant

10 made no effort to avoid infringement. Instead, Defendant continued to incorporate its infringing

11 technology into additional products, such as those identified in this complaint. All of these actions

12 demonstrate Defendant’s blatant and egregious disregard for Finjan’s patent rights.

13          176.    Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific
14 knowledge of its own infringement, Defendant continued to sell the ‘968 Accused Products in

15 complete and reckless disregard of Finjan’s patent rights. As such, Defendant acted recklessly,

16 willfully, wantonly, and deliberately engaged in acts of infringement of the ‘968 Patent, justifying an

17 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

18 under 35 U.S.C. § 285.

19                                                 COUNT X
20                 (Indirect Infringement of the ‘968 Patent pursuant to 35 U.S.C. § 271(b))
            177.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
21
     allegations of the preceding paragraphs, as set forth above.
22
            178.    In addition to directly infringing the ‘968 Patent, Defendant knew or was willfully blind
23
     to the fact that it was inducing infringement of at least Claims 13-22 and 25-31 of the ‘968 Patent
24
     under 35 U.S.C. § 271(b) by instructing, directing and requiring its customers to perform the steps of
25
     the method claims of the ‘968 Patent, either literally or under the doctrine of equivalents.
26

27

28
                                                         75
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 77 of 109




 1          179.    Additionally, Defendant knew or was willfully blind to the fact that it was inducing
 2 infringement of at least Claims 13-22 and 25-31 of the ‘968 Patent under 35 U.S.C. § 271(b) by

 3 instructing, directing and requiring its developers to perform the steps of the method claims of the ‘968

 4 Patent, either literally or under the doctrine of equivalents.

 5          180.    Defendant knowingly and actively aided and abetted the direct infringement of the ‘968
 6 Patent by instructing and encouraging its customers and developers to use the ‘968 Accused Products.

 7 Such instructions and encouragement included advising third parties to use the ‘968 Accused Products

 8 in an infringing manner, providing a mechanism through which third parties may infringe the ‘968

 9 Patent, and by advertising and promoting the use of the ‘968 Accused Products in an infringing

10 manner, and distributing guidelines and instructions to third parties on how to use the ‘968 Accused

11 Products in an infringing manner. See, e.g., QualysGuard Web Application Security presentation,

12 attached hereto as Exhibit 8; https://blog.thousandeyes.com/efficient-vulnerability-management-

13 qualys/, attached hereto as Exhibit 10; Securing Public Cloud Infrastructure using Qualys presentation,

14 attached hereto as Exhibit 13; Qualys Web Application Scanning Getting Started Guide Version 6.0.1,

15 attached hereto as Exhibit 15; https://www.qualys.com/apps/web-app-firewall/, attached hereto as

16 Exhibit 16; https://www.qualys.com/apps/policy-compliance/, attached hereto as Exhibit 17.

17                                               COUNT XI
18                 (Direct Infringement of the ‘731 Patent pursuant to 35 U.S.C. § 271(a))
            181.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
19
     allegations of the preceding paragraphs, as set forth above.
20
            182.    Defendant has infringed and continues to infringe Claims 1-22 of the ‘731 Patent in
21
     violation of 35 U.S.C. § 271(a).
22
            183.    Defendant’s infringement is based upon literal infringement or, in the alternative,
23
     infringement under the doctrine of equivalents.
24
            184.    Defendant’s acts of making, using, importing, selling, and offering for sale infringing
25
     products and services have been without the permission, consent, authorization or license of Finjan.
26

27

28
                                                         76
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 78 of 109




 1          185.   Defendant’s infringement includes the manufacture, use, sale, importation and offer for
 2 sale of Defendant’s products and services that utilize Vulnerability Management, Threat Protection,

 3 Continuous Monitoring, Indicators of Compromise, Container Security, Web App Firewall, Web App

 4 Scanning, and Compliance Monitoring, including Qualys Cloud Platform products (collectively, “the

 5 ‘731 Accused Products”).

 6          186.   The ‘731 Accused Products embody the patented invention of the ‘731 Patent and
 7 infringe the ‘731 Patent because they make or use the patented system or perform the patented method

 8 of rule-based scanning of web-based content for exploits written in different programming languages,

 9 by, for example, expressing the exploits as patterns of tokens or using a parse tree.

10          187.   To the extent the ‘731 Accused Products use a system that includes modules,
11 components or software owned by third parties, the ‘731 Accused Products still infringe the ‘731

12 Patent because Defendant is vicariously liable for the use of the patented system by controlling the

13 entire system and deriving a benefit from the use of every element of the entire system. Similarly, to

14 the extent Defendant’s customers perform a step or steps of the patented method or the ‘731 Accused

15 Products incorporate third parties’ modules, components or software that perform one or more patented

16 steps, Defendant’s ‘731 Accused Products still infringe the ‘731 Patent because the ‘731 Accused

17 Products condition receipt by the third parties of a benefit upon performance of a step or steps of the

18 patented method and establish the manner or timing of that performance.

19          188.   The ‘731 Accused Products are computer gateways for intranets of computers.
20

21

22

23

24

25

26

27

28
                                                       77
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 79 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12 QualysGuard Web Application Security presentation at 30, attached hereto as Exhibit 8.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    78
     COMPLAINT FOR PATENT INFRINGEMENT                               CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 80 of 109




 1 Securing Public Cloud Infrastructure using Qualys presentation at 28-29, attached hereto as Exhibit 13.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
     QualysGuard Web Application Security presentation at 5, attached hereto as Exhibit 8.
14
            189.    The ‘731 Accused Products include a scanner for scanning incoming files from the
15
     Internet and deriving security profiles for the incoming files, where each of the security profiles
16
     includes a list of computer commands that a corresponding incoming file is programmed to perform.
17

18

19

20

21

22

23

24

25

26

27

28
                                                         79
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 81 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
     https://www.qualys.com/apps/web-app-scanning/, attached hereto as Exhibit 19.
16

17

18

19

20

21

22

23

24

25

26 Qualys Web Application Scanning Getting Started Guide Version 6.0.1 at 20, attached hereto as
   Exhibit 15.
27

28
                                                     80
     COMPLAINT FOR PATENT INFRINGEMENT                               CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 82 of 109




 1          190.    The ‘731 Accused Products perform code scans and save lists of computer commands
 2 the incoming files are programmed to perform in the security profiles:

 3

 4

 5

 6

 7

 8

 9

10
     Securing Public Cloud Infrastructure using Qualys presentation at 31, attached hereto as Exhibit 13.
11

12

13

14

15

16

17

18

19
     Securing Public Cloud Infrastructure using Qualys presentation at 37, attached hereto as Exhibit 13.
20

21

22

23

24

25

26

27

28
                                                       81
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 83 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
     https://www.qualys.com/apps/web-app-firewall/, attached hereto as Exhibit 16.
12

13

14

15

16

17

18

19

20

21

22

23

24

25 QualysGuard InfoDay 2014 presentation at 29, attached hereto as Exhibit 12.

26          191.   The ‘731 Accused Products come with a policy-based ticketing module including

27 entries that relate cache content and policies:

28
                                                      82
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 84 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24 https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
   Exhibit 10.
25
           192. The ‘731 Accused Products investigate and remediate vulnerabilities:
26

27

28
                                                     83
     COMPLAINT FOR PATENT INFRINGEMENT                               CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 85 of 109




 1

 2

 3

 4

 5 Securing Public Cloud Infrastructure using Qualys presentation at 12, attached hereto as Exhibit 13.

 6          193.    The ‘731 Accused Products store policy index (high/low risk data) including entries that

 7 relate cache content and policies:

 8

 9

10

11

12

13

14

15

16

17
     QualysGuard Web Application Security presentation at 8, attached hereto as Exhibit 8.
18
            194.    The ‘731 Accused Products include a file cache for storing files that have been scanned
19
     by a scanner for future access, where each of the stored files is indexed by a file identifier.
20

21

22

23

24

25

26

27

28
                                                          84
     COMPLAINT FOR PATENT INFRINGEMENT                                      CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 86 of 109



     https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
 1
     Exhibit 10.
 2          195.   The ‘731 Accused Products securely store scanned data in an n-tiered architecture with
 3 load balanced servers:

 4

 5

 6

 7

 8

 9

10

11

12

13

14 Qualys Cloud Platform datasheet at 3, attached hereto as Exhibit 22.

15          196.   The ‘731 Accused Products scan content and derive security profiles:
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      85
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 87 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
     Securing Public Cloud Infrastructure using Qualys presentation at 29, attached hereto as Exhibit 13.
13
            197.    The ‘731 Accused Products perform a deep analysis of the configuration of SSL on the
14
     host. The Hostname scan is saved, and a cached scan is used if available:
15

16

17

18

19

20

21

22

23

24
     https://www.musingitoutloud.com/powershell-ssl-labs/, attached hereto as Exhibit 21.
25

26

27

28
                                                       86
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 88 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9
     Securing Public Cloud Infrastructure using Qualys presentation at 37, attached hereto as Exhibit 13.
10

11

12

13

14

15

16

17

18

19

20

21

22 https://www.qualys.com/apps/web-app-firewall/, attached hereto as Exhibit 16.

23          198.    The ‘731 Accused Products include a security profile cache for storing the security

24 profiles derived by the scanner, where each of the security profiles is indexed in the security profile

25 cache by a file identifier associated with a corresponding file stored in the file cache.

26

27

28
                                                        87
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 89 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10 Qualys Cloud Platform datasheet at 3, attached hereto as Exhibit 22.

11          199.   The ‘731 Accused Products’ security profiles are indexed using a file identifier:

12

13

14

15

16

17

18

19

20

21

22

23

24

25 QualysGuard InfoDay 2014 presentation at 29, attached hereto as Exhibit 12.

26          200.   The ‘731 Accused Products perform a deep analysis of the configuration of SSL on the

27 host. The scan is saved, and a cached scan is used if available:

28
                                                       88
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 90 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9
     https://www.musingitoutloud.com/powershell-ssl-labs/, attached hereto as Exhibit 21.
10
            201.    The ‘731 Accused Products include a security policy cache for storing security policies
11
     for intranet computers within the intranet, the security policies each including a list of restrictions for
12
     files that are transmitted to a corresponding subset of the intranet computers.
13

14

15

16

17

18

19

20

21

22
   https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
23 Exhibit 10.

24

25

26

27

28
                                                          89
     COMPLAINT FOR PATENT INFRINGEMENT                                      CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 91 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
   https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
15 Exhibit 10.

16          202.    The ‘731 Accused Products use Policy Compliance to evaluate content profiles, save

17 the results as entries in the policy index, and share it with multiple users.

18

19

20

21

22

23

24

25

26

27

28
                                                         90
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 92 of 109



     https://www.qualys.com/apps/policy-compliance/, attached hereto as Exhibit 17.
 1

 2

 3

 4

 5

 6

 7

 8

 9
   Qualys Web Application Scanning Getting Started Guide Version 6.0.1 at 20, attached hereto as
10 Exhibit 15.

11

12

13

14

15

16

17

18

19
     Securing Public Cloud Infrastructure using Qualys presentation at 34, attached hereto as Exhibit 13.
20
            203.    The ‘731 Accused Products compare application security profiles to the security
21
     policies:
22

23

24

25

26

27

28
                                                       91
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 93 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14 https://www.qualys.com/apps/web-app-firewall/, attached hereto as Exhibit 16.

15          204.   The ‘731 Accused Products store policy index (high/low risk) data including entries that

16 relate cache content and policies:

17

18

19

20

21

22

23

24

25

26
     QualysGuard Web Application Security presentation at 8, attached hereto as Exhibit 8.
27

28
                                                      92
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 94 of 109



            205.    Defendant’s infringement of the ‘731 Patent has injured Finjan in an amount to be
 1

 2 proven at trial, but not less than a reasonable royalty. Additionally, as a result of Defendant’s unlawful

 3 activities, Finjan has suffered and will continue to suffer irreparable harm for which there is no

 4 adequate remedy at law. Finjan and Defendant compete in the security software space, and Finjan is

 5
     actively engaged in licensing its patent portfolio. Defendant’s continued infringement of the ‘731
 6
     Patent causes harm to Finjan in the form of price erosion, loss of goodwill, damage to reputation, loss
 7
     of business opportunities, inadequacy of money damages, and direct and indirect competition.
 8

 9 Monetary damages are insufficient to compensate Finjan for these harms, and thus Finjan is entitled to

10 preliminary and/or permanent injunctive relief.

11          206.    Defendant has been long-aware of Finjan’s patents, including the ‘731 Patent, and
12 continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan

13
     actively and diligently attempted to engage in good faith negotiations with Defendant for nearly three
14
     years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that
15
     its products infringe Finjan’s patents, on information and belief Defendant made no effort to avoid
16

17 infringement. Instead, Defendant continued to incorporate its infringing technology into additional

18 products, such as those identified in this complaint. All of these actions demonstrate Defendant’s

19 blatant and egregious disregard for Finjan’s patent rights.

20
            207.    Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific
21
     knowledge of its own infringement, Defendant continued to sell the ‘731 Accused Products in
22
     complete and reckless disregard of Finjan’s patent rights. As such, Defendant acted recklessly,
23
     willfully, wantonly, and deliberately engaged in acts of infringement of the ‘731 Patent, justifying an
24

25 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

26 under 35 U.S.C. § 285.

27

28
                                                        93
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 95 of 109



                                                  COUNT XII
 1
                   (Indirect Infringement of the ‘731 Patent pursuant to 35 U.S.C. § 271(b))
 2          208.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
 3 allegations of the preceding paragraphs, as set forth above.

 4          209.    In addition to directly infringing the ‘731 Patent, Defendant knew or was willfully blind
 5 to the fact that it was inducing infringement of at least Claims 7-12, 14-16, and 20-21 of the ‘731

 6 Patent under 35 U.S.C. § 271(b) by instructing, directing and requiring its customers to perform the

 7 steps of the method claims of the ‘731 Patent, either literally or under the doctrine of equivalents.

 8          210.    Additionally, Defendant knew or was willfully blind to the fact that it was inducing
 9 infringement of at least Claims 7-12, 14-16, and 20-21 of the ‘731 Patent under 35 U.S.C. § 271(b) by

10 instructing, directing and requiring its developers to perform the steps of the method claims of the ‘731

11 Patent, either literally or under the doctrine of equivalents.

12          211.    Defendant knowingly and actively aided and abetted the direct infringement of the ‘731
13 Patent by instructing and encouraging its customers and developers to use the ‘731 Accused Products.

14 Such instructions and encouragement included advising third parties to use the ‘731 Accused Products

15 in an infringing manner, providing a mechanism through which third parties may infringe the ‘731

16 Patent, and by advertising and promoting the use of the ‘731 Accused Products in an infringing

17 manner, and distributing guidelines and instructions to third parties on how to use the ‘731 Accused

18 Products in an infringing manner. See, e.g., QualysGuard Web Application Security presentation,

19 attached hereto as Exhibit 8; https://blog.thousandeyes.com/efficient-vulnerability-management-

20 qualys/, attached hereto as Exhibit 10; QualysGuard InfoDay 2014 presentation, attached hereto as

21 Exhibit 12; Securing Public Cloud Infrastructure using Qualys presentation, attached hereto as Exhibit

22 13; Qualys Web Application Scanning Getting Started Guide Version 6.0.1, attached hereto as Exhibit

23 15; https://www.qualys.com/apps/web-app-firewall/, attached hereto as Exhibit 16;

24 https://www.qualys.com/apps/policy-compliance/, attached hereto as Exhibit 17;

25 https://www.qualys.com/apps/web-app-scanning/, attached hereto as Exhibit 19;

26 https://www.musingitoutloud.com/powershell-ssl-labs/, attached hereto as Exhibit 21.

27

28
                                                         94
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 96 of 109



                                                COUNT XIII
 1
                   (Direct Infringement of the ‘154 Patent pursuant to 35 U.S.C. § 271(a))
 2          212.   Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
 3 allegations of the preceding paragraphs, as set forth above.

 4          213.   Defendant has infringed and continues to infringe Claims 1-12 of the ‘154 Patent in
 5 violation of 35 U.S.C. § 271(a).

 6          214.   Defendant’s infringement is based upon literal infringement or, in the alternative,
 7 infringement under the doctrine of equivalents.

 8          215.   Defendant’s acts of making, using, importing, selling, and offering for sale infringing
 9 products and services have been without the permission, consent, authorization or license of Finjan.

10          216.   Defendant’s infringement includes the manufacture, use, sale, importation and offer for
11 sale of Defendant’s products and services that utilize Vulnerability Management, Threat Protection,

12 Continuous Monitoring, Indicators of Compromise, Container Security, Web App Firewall, Web App

13 Scanning, and Compliance Monitoring, including Qualys Cloud Platform products (collectively, “the

14 ‘154 Accused Products”).

15          217.   The ‘154 Accused Products embody the patented invention of the ‘154 Patent and
16 infringe the ‘154 Patent because they make or use the patented system or perform the patented method

17 of rule-based scanning of web-based content for exploits written in different programming languages,

18 by, for example, expressing the exploits as patterns of tokens or using a parse tree.

19          218.   To the extent the ‘154 Accused Products use a system that includes modules,
20 components or software owned by third parties, the ‘154 Accused Products still infringe the ‘154

21 Patent because Defendant is vicariously liable for the use of the patented system by controlling the

22 entire system and deriving a benefit from the use of every element of the entire system. Similarly, to

23 the extent Defendant’s customers perform a step or steps of the patented method or the ‘154 Accused

24 Products incorporate third parties’ modules, components or software that perform one or more patented

25 steps, Defendant’s ‘154 Accused Products still infringe the ‘154 Patent because the ‘154 Accused

26

27

28
                                                        95
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 97 of 109




 1 Products condition receipt by the third parties of a benefit upon performance of a step or steps of the

 2 patented method and establish the manner or timing of that performance.

 3          219.   The ‘154 Accused Products are systems for protecting computers from dynamically
 4 generated malicious content.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
     QualysGuard Web Application Security presentation at 5, attached hereto as Exhibit 8.
18

19

20

21

22

23

24

25

26

27

28
                                                       96
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 98 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
     QualysGuard Web Application Security presentation at 30, attached hereto as Exhibit 8.
14
            220.   The ‘154 Accused Products dynamically scan and evaluate content, including
15
     dynamically generated malicious content:
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      97
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 99 of 109




 1 Securing Public Cloud Infrastructure using Qualys presentation at 29, attached hereto as Exhibit 13.

 2          221.    The ‘154 Accused Products include a content processor for processing content received
 3 over a network, the content including a call to a first function, and the call including an input, and for

 4 invoking a second function with the input if a security computer indicates that such invocation is safe:

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21 Securing Public Cloud Infrastructure using Qualys presentation at 28-29, attached hereto as Exhibit 13.

22          222.    The ‘154 Accused Products process received content which can include a call to a first

23 function including an input:

24

25

26

27

28
                                                        98
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
           Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 100 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14 QualysGuard Web Application Security presentation at 30, attached hereto as Exhibit 8.

15         223.    Network mapping is an essential step in discovering vulnerabilities and consists of

16 enumeration of all IP addresses in registered networks in an attempt to find live hosts. Network

17 mapping is implemented using QualysGuard Vulnerability Management Scans – Maps:

18

19

20

21

22

23

24

25
   https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
26 Exhibit 10.

27

28
                                                      99
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
           Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 101 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17 https://www.dts-solution.com/solutions/compliance-monitoring/vulnerability-management/, attached
   hereto as Exhibit 9.
18
           224. The ‘154 Accused Products invoke a second function with an input, only if a security
19
   computer indicates that such invocation is safe:
20

21

22

23

24

25

26
   https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
27 Exhibit 10.

28
                                                    100
     COMPLAINT FOR PATENT INFRINGEMENT                               CASE NO.
           Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 102 of 109



           225.    The ‘154 Accused Products scan, discover and catalog applications searching for
 1

 2 portions of program code that are malicious according to analyzer rules (such as SQL injection, cross-

 3 site scripting (XSS), XML External Entities (XXE) and site misconfigurations):

 4

 5

 6

 7

 8

 9

10

11

12

13 https://community.qualys.com/community/web-application-scanning, attached hereto as Exhibit 11.

14         226.    The ‘154 Accused Products scan incoming content received by the network interface to
15 recognize the presence of potential computer exploits:

16

17

18

19

20

21

22

23

24

25

26

27 QualysGuard InfoDay 2014 presentation at 29, attached hereto as Exhibit 12.

28
                                                     101
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
           Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 103 of 109




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14 Securing Public Cloud Infrastructure using Qualys presentation at 12, attached hereto as Exhibit 13.

15

16

17

18

19

20

21

22

23

24

25

26

27 https://www.qualys.com/apps/web-app-scanning/, attached hereto as Exhibit 19.

28
                                                     102
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 104 of 109




 1          227.    The ‘154 Accused Products include a transmitter for transmitting input to a security
 2 computer (such as the Qualys Cloud) for inspection, when a first function is invoked.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
     Securing Public Cloud Infrastructure using Qualys presentation at 28-29, attached hereto as Exhibit 13.
19
            228.    The ‘154 Accused Products include a receiver for receiving an indicator (risk level)
20
     from a security computer of whether it is safe to invoke a second function:
21

22

23

24

25

26

27

28
                                                       103
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 105 of 109



     https://blog.thousandeyes.com/efficient-vulnerability-management-qualys/, attached hereto as
 1
     Exhibit 10.
 2          229.   The ‘154 Accused Products store an indicator (risk level) including entries that relate
 3 risk report and policies:

 4

 5

 6

 7

 8

 9

10

11

12

13

14 QualysGuard Web Application Security presentation at 8, attached hereto as Exhibit 8.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      104
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 106 of 109




 1 https://www.qualys.com/apps/web-app-scanning/, attached hereto as Exhibit 19.

 2          230.   If the security computer indicates that it is safe to invoke the second function with the
 3 input, the ‘154 Accused Products make that input available to the user:

 4

 5

 6

 7

 8

 9

10

11

12 Qualys Web Application Scanning Getting Started Guide Version 6.0.1 at 20, attached hereto as

13 Exhibit 15.

14

15

16

17

18

19

20
     Qualys Cloud Platform datasheet at 6, attached hereto as Exhibit 22.
21          231.   Defendant’s infringement of the ‘154 Patent has injured Finjan in an amount to be
22 proven at trial, but not less than a reasonable royalty. Additionally, as a result of Defendant’s unlawful

23 activities, Finjan has suffered and will continue to suffer irreparable harm for which there is no

24 adequate remedy at law. Finjan and Defendant compete in the security software space, and Finjan is

25 actively engaged in licensing its patent portfolio. Defendant’s continued infringement of the ‘154

26 Patent causes harm to Finjan in the form of price erosion, loss of goodwill, damage to reputation, loss

27

28
                                                       105
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 107 of 109




 1 of business opportunities, inadequacy of money damages, and direct and indirect competition.

 2 Monetary damages are insufficient to compensate Finjan for these harms, and thus Finjan is entitled to

 3 preliminary and/or permanent injunctive relief.

 4          232.   Defendant has been long-aware of Finjan’s patents, including the ‘154 Patent, and
 5 continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan

 6 actively and diligently attempted to engage in good faith negotiations with Defendant for nearly three

 7 years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that

 8 its products infringe Finjan’s patents, including the ‘154 Patent, on information and belief Defendant

 9 made no effort to avoid infringement. Instead, Defendant continued to incorporate its infringing

10 technology into additional products, such as those identified in this complaint. All of these actions

11 demonstrate Defendant’s blatant and egregious disregard for Finjan’s patent rights.

12          233.   Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific
13 knowledge of its own infringement, Defendant continued to sell the ‘154 Accused Products in

14 complete and reckless disregard of Finjan’s patent rights. As such, Defendant acted recklessly,

15 willfully, wantonly, and deliberately engaged in acts of infringement of the ‘154 Patent, justifying an

16 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

17 under 35 U.S.C. § 285.

18                                         PRAYER FOR RELIEF
19          WHEREFORE, Finjan prays for judgment and relief as follows:
20          A.     An entry of judgment holding that Defendant infringed the ‘844, ‘494, ‘305, ‘408,
21 ‘968, ‘731, and ‘154 Patents; are infringing the ‘305, ‘408, ‘968, ‘731, and ‘154 Patents; induced

22 infringement of the ‘844, ‘494, ‘305, ‘408, ‘968, and ‘731 Patents and are inducing infringement of

23 the ‘305, ‘408, ‘968, and ‘731 Patents;

24          B.     A preliminary and permanent injunction against Defendant and its officers, employees,
25 agents, servants, attorneys, instrumentalities, and those in privity with them, from infringing the ‘305,

26 ‘408, ‘968, ‘731, and ‘154 Patents, and from inducing the infringement of the ‘305, ‘408, ‘968, and

27 ‘731 Patents, and for all further and proper injunctive relief pursuant to 35 U.S.C. § 283;

28
                                                       106
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
            Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 108 of 109




 1          C.     An award to Finjan of such past damages, not less than a reasonable royalty, as it shall
 2 prove at trial against Defendant that is adequate to fully compensate Finjan for Defendant’s

 3 infringement of the ‘844, ‘494, ‘305, ‘408, ‘968, ‘731, and ‘154 Patents;

 4          D.     A determination that Defendant’s infringement has been willful, wanton, and deliberate
 5 and that the damages against it be increased up to treble on this basis or for any other basis in

 6 accordance with the law;

 7          E.     A finding that this case is “exceptional” and an award to Finjan of its costs and
 8 reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;

 9          F.     An accounting of all infringing sales and revenues, together with post judgment interest
10 and prejudgment interest from the first date of infringement of the ‘844, ‘494, ‘305, ‘408, ‘968, ‘731,

11 and ‘154 Patents; and

12          G.     Such further and other relief as the Court may deem proper and just.
13
                                                         Respectfully submitted,
14

15 Dated: November 29, 2018                        By:      /s/ Paul J. Andre
                                                         Paul J. Andre (State Bar No. 196585)
16                                                       Lisa Kobialka (State Bar No. 191404)
                                                         James Hannah (State Bar No. 237978)
17                                                       KRAMER LEVIN NAFTALIS
18                                                        & FRANKEL LLP
                                                         990 Marsh Road
19                                                       Menlo Park, CA 94025
                                                         Telephone: (650) 752-1700
20                                                       Facsimile: (650) 752-1800
                                                         pandre@kramerlevin.com
21                                                       lkobialka@kramerlevin.com
22                                                       jhannah@kramerlevin.com

23                                                       Attorneys for Plaintiff
                                                         FINJAN, INC.
24

25

26

27

28
                                                         107
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
          Case 4:18-cv-07229-YGR Document 1 Filed 11/29/18 Page 109 of 109




 1                                    DEMAND FOR JURY TRIAL
 2        Finjan demands a jury trial on all issues so triable.
 3
                                                        Respectfully submitted,
 4

 5 Dated: November 29, 2018                       By:      /s/ Paul J. Andre
                                                        Paul J. Andre (State Bar No. 196585)
 6                                                      Lisa Kobialka (State Bar No. 191404)
                                                        James Hannah (State Bar No. 237978)
 7                                                      KRAMER LEVIN NAFTALIS
 8                                                       & FRANKEL LLP
                                                        990 Marsh Road
 9                                                      Menlo Park, CA 94025
                                                        Telephone: (650) 752-1700
10                                                      Facsimile: (650) 752-1800
                                                        pandre@kramerlevin.com
11                                                      lkobialka@kramerlevin.com
12                                                      jhannah@kramerlevin.com

13                                                      Attorneys for Plaintiff
                                                        FINJAN, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        108
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
